Case: 1:15-cv-01046-SO Doc #: 240-1 Filed: 02/21/19 1 of 55. PageID #: 4656




                      EXHIBIT A
              February
           Case:       17, 2019 [CLEVELAND
                 1:15-cv-01046-SO          DIVISION
                                    Doc #: 240-1     OF POLICE
                                                  Filed:       STAFFING
                                                         02/21/19        REPORT
                                                                   2 of 55.     2017]
                                                                            PageID #: 4657




           CLEVELAND DIVISION OF POLICE
                                STAFFING REPORT




                                     Frank G. Jackson, mayor

                              Michael McGrath, safety director

                                      Calvin D. Williams, chief




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police          Page 1
              February
           Case:       17, 2019 [CLEVELAND
                 1:15-cv-01046-SO          DIVISION
                                    Doc #: 240-1     OF POLICE
                                                  Filed:       STAFFING
                                                         02/21/19        REPORT
                                                                   3 of 55.     2017]
                                                                            PageID #: 4658

                                               Mission Statement

    The mission of the Cleveland Division of Police is to serve as guardians of the Cleveland
community. Guided by the Constitution, we shall enforce the law, maintain order, and protect
 the lives, property, and rights of all people. We shall carry out our duties with a reverence for
human life and in partnership with members of the community through professionalism, respect,
                         integrity, dedication and excellence in policing.



The highest priority of the Division of Police is providing basic police services to the community. The
Division is organized into three main functional operations, overseen by three Deputy Chief’s in
order to deliver these services in the most efficient and cost effective manner possible.

Administrative Operations provides the necessary support services that enable Field Operations
and Homeland Special Operations to function as effectively as possible. Administrative Operations
provides warrant, subpoena, and property processing; radio and telephone communications;
management of information and human resources. Additional functions include the reporting and
recording of crimes and incidents and the continued development of the Division through
planning and training of all personnel.

Field Operations provides response to citizen calls for assistance through uniformed patrol activities
in five districts and interacts with citizens via community programs, Community Relations, and the
Auxiliary Police. The District support sections assist uniformed patrol efforts through the investigation
of major offenses, concentrated enforcement action on specific complaints and crime pattern
analysis. The Bureau of Traffic provides crowd control and traffic control at major events and
investigates serious traffic accidents. Quality of life issues are addressed by the Community
Services Unit.

Homeland Special Operations is composed of three main sections which provide a variety of
investigative, technical, and preventative services along with establishing security initiatives.
Investigations are completed by detective bureaus that specialize in specific crimes such as
homicides, sex crimes, and domestic violence. Support units such as SWAT handle volatile
situations where specialized training is required. Technical support provides forensic and crime
scene analysis as well as photographic and lab services. Homeland Services prevents, responds,
and investigates terror activities in the City of Cleveland and the Greater Cleveland area by
securing our airports, analyzing crime data for future preventive crime and terrorist trends.
Homeland Services coordinates and shares law enforcement intelligence with local, state, and
federal law enforcement agencies.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police               Page 2
                 February
              Case:       17, 2019 [CLEVELAND
                    1:15-cv-01046-SO          DIVISION
                                       Doc #: 240-1     OF POLICE
                                                     Filed:       STAFFING
                                                            02/21/19        REPORT
                                                                      4 of 55.     2017]
                                                                               PageID #: 4659

    I.     Background
CDP Staffing Report introduction………………………………………………….……4
   Table 1A Number of Members by Rank............................................................ 6
   Table 1B Cleveland Police Departures 2001-2017………………………….……7
   Figure 1 CDP Organization ..................................................................................8
   Figure 2 CDP Distribution of officers by rank………………………………………9
   Figure 3 CDP Division Map ................................................................................16
Patrol Operations and Staffing Approaches………………………………………..17
    II.    Application of Workload-based Model
CDP Workload-Based Approach……………………………………………………...19
Examination of Calls for Service (CFS)…………………………………………….….20
   Figure 4 CFS by Districts..................................................................................... 20
   Figure 5 CFS by Hour (city-wide)...................................................................... 21
   Figure 6 CFS by Hour by District ........................................................................21
   Figure 7 CFS by Day of Week (city-wide).........................................................22
   Figure 8 CFS by Month (city-wide)................................................................... 22
   Figure 9 CFS by Shift (city-wide) .......................................................................23
   Figure 10 CFS by Command ...…......................................................................23
   Table 2 CFS by Type (city-wide) .......................................................................24
   Figure 11 CFS resulting in a report………..........................................................25
   Table 3 Components of CFS Time (city-wide) ................................................26
   Table 3A Components of CFS Time by District ……..……..…………….……..26
Staffing Investigative Units..………………………………………..…………..……....27
   Table 4 PERF Table (Cleveland). ………………………………………………….29
Shift Relief Factor ………………………………………………………………………..29
   Table 5 Calculation of Shift Relief Factor .......................................................30
Work Schedule …………………………………………………………………………..30
   Figure 12 8hr Schedule …………………………………………………………….31
   Figure 13 10hr Schedule ……………………………………………………………31
    III.   Recommended Staffing
CDP Patrol Section Staffing Estimates……………………………………………....32
   Table 6 Staffing Estimates (25% Backup) .......................................................32
   Figure 14a CFS Priority 1 (city-wide)................................................................34
   Figure 14b CFS Priority 1 by Shift………………………………………………….34
CDP Patrol and Support Section Recommendations…………………..……….35
   Figure 15 CDP Patrol Section Staffing Numbers.…….…............................... 35
CDP Investigative Section Recommended Staffing..…………….……………...37
   Table 7 Investigative units (Homicide, Sex Crimes, DV Unit) …….………….37
   Table 8 Investigative Units (District Detective Bureau)……….………………38
Proposed Organizational Chart………………………………….………………..…39
Proposed Future Needs of CDP………………………………….…………….…….40
    IV.    Managing the Demand for Police Services
CDP Deployment Council Events and Special Details ……….………….……..41
Alarm Calls for Service…….…………………………………….……………….…….42
   Table 9 Responses to alarms ………................................................................43
Web-Based Crime Reporting………………………………….….…………………..44
Specialized Response Units……………………………………..…………..…………44
Conclusion…………………………………..……………………..………….……….…46
Appendix…………………………………………………………..……..….……………47
Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                    Page 3
              February
           Case:       17, 2019 [CLEVELAND
                 1:15-cv-01046-SO          DIVISION
                                    Doc #: 240-1     OF POLICE
                                                  Filed:       STAFFING
                                                         02/21/19        REPORT
                                                                   5 of 55.     2017]
                                                                            PageID #: 4660

   I.      Background

Cleveland Division of Police Department Staffing Report

The Cleveland Division of Police (CDP) was tasked with conducting a staffing report. The CDP
staffing report is based on online research, an evaluation of current staffing levels, industry best
practices, budgetary considerations, crime reduction strategies and community engagement
and problem oriented policing. Additionally, CDP utilized the staffing studies from the
following, Louisville Metro Police Department, Albuquerque Police Department and the
COPS/MSU publication (2012) titled “Performance-Based approach to police staffing and
allocation”, for the formulation of this plan.

This report will focus on the following three (3) components that will enable CDP to better
manage and deploy resources to achieve the following:
1.     Violent crime reduction
2.     Community and Problem-Oriented Policing Plan (CPOP)
3.     Compliance with the Settlement Agreement

Violent Crime Reduction:

Throughout the staffing report, emphasis was placed on violent crime reduction and how best
to accomplish this goal. To this end, the Division will deploy Neighborhood Impact Community
Engagement Unit Officers (NICE) and Gang Impact Unit Detectives (GIU). These two units,
along with district detectives, will target areas within the five districts by conducting fugitive
sweeps, directed patrols, social media monitoring and real time crime information to reduce
the amount of violent crime in the targeted areas.

The Community Response Officers’ (CRO) will attend monthly community meetings, conduct
foot patrols and engage residents in conversations about problems in the neighborhoods. This
intelligence gathering will then be given to the above units for action and the results given
back to the resident.

Community and Problem-Oriented Policing (CPOP):

The Cleveland Division of Police uses the “Wellness Model” or community policing philosophy
as the foundation by which police services are built. The Community and Problem-Oriented
Policing Plan or CPOP will outline how CDP will engage with the community. CPOP is a
combination of the core principles of community policing and the methodology of
collaborative problem solving (also referred as problem-oriented policing). Community
policing principles refer to the manner in which the Division and its officers routinely and
proactively engage the community to create partnerships and co-produce public safety. It
also applies to the aligning of organizational structure to reflect and support partnerships and
community needs/wants throughout the Division. Collaborative problem-solving describes the
practice of routine collaboration between police and community members/stakeholders to
identify problems, co-produce a solution, and assess the outcome.


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police           Page 4
              February
           Case:       17, 2019 [CLEVELAND
                 1:15-cv-01046-SO          DIVISION
                                    Doc #: 240-1     OF POLICE
                                                  Filed:       STAFFING
                                                         02/21/19        REPORT
                                                                   6 of 55.     2017]
                                                                            PageID #: 4661

CPOP is an organizational strategy that promotes community partnerships and problem-
solving techniques to proactively address the immediate conditions that give rise to public
safety issues such as crime, social disorder, and fear of crime. It is the responsibility of all
members of the Division beginning with the Chief of Police. CDP and the City of Cleveland are
committed to building and maintaining partnerships with all community stakeholders within
the city and working with those partners to find sustainable methods to prevent and solve
crimes.

Compliance to the Settlement Agreement:

The Settlement Agreement requires the Cleveland Division of Police to conduct a
comprehensive staffing study to assess the appropriate number of sworn and civilian personnel
to perform the functions necessary for the Division to fulfill its mission.      The Settlement
Agreement also requires that within 180 days of the completion of the study, the Division will
develop an effective, comprehensive staffing report that is consistent with its mission including
community and problem-oriented policing.

The staffing report is designed to show where the Cleveland Division of Police is currently
staffed, where it would like staffing goals to be in both the patrol section and specialized units
as well as how to attain those staffing numbers. The goal is to provide the foundation for
staffing CDP with sufficient number of officers that allow for more efficient police response for
calls for service coupled with greater emphasis on community engagement, problem-
oriented policing and a reduction in violent crimes. Moreover, this staffing report provides
projections from present through fiscal year 2020. The staffing projections are contingent upon
the approval of both the Mayor and City Council.

Current staffing levels

The Cleveland Division of Police is a full service law enforcement agency that is charged with
providing service to a population of approximately 385,805 (2010 census), covering 82.47 miles.
CDP currently has 1,521 sworn officers as shown in table 1A (page 6). The Cleveland Division
of Police’s staffing levels, like other similarly sized agencies, fluctuates annually. The attrition
rate of CDP was reviewed and evaluated so it may be factored into the staffing needs of the
CDP. Likewise, how increasing the number of sworn officers would impact the overall budget
of the Division and the city as a whole. To this end, CDP’s current budget is broken down as
follows:

The FY 2017 budget for the agency was $95,837,581 (salaries only) with an overtime additional
budget of $12,000,000. FY 2018 budget for the agency is $97,637,580 (salaries only) with an
overtime additional budget of $12,750,000.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police           Page 5
              February
           Case:       17, 2019 [CLEVELAND
                 1:15-cv-01046-SO          DIVISION
                                    Doc #: 240-1     OF POLICE
                                                  Filed:       STAFFING
                                                         02/21/19        REPORT
                                                                   7 of 55.     2017]
                                                                            PageID #: 4662


Table 1A illustrates staffing numbers as of April 2, 2018.




                                                          Budge t      Total
                                  Chief                      1          1
                                  Deputy Chief                4          4
                                  Commander                   12         9
                                  Traf f ic Comm.             1          1
                                  Captain                     18        17
                                  Lieutenant                  57        55
                                  Sergeant                   213        192
                                  Patrol Of f icer          1304       1174
                                  Training Class                        68
                                        TOTAL               1610       1521

TABLE 1A




Table 1B (on page 7) illustrates the average attrition for the Cleveland Division of Police, based
on the years of 2001-2017. The average rate of attrition for the past 16yrs is 80 officers per year.
The first quarter of the year yields the highest amount of retirements. Attrition is one of many
factors taken into consideration when evaluating the need to recruit and hire qualified
candidates to the position of a patrol officer. The Division of Police understands the
importance of keeping pace with attrition and have created a full time Public Safety
Recruitment Team. The Public Safety Recruitment Team is staffed by a sergeant, two
detectives, a firefighter and an emergency medical services technician. The Public Safety
Recruitment Team is tasked with finding and recruiting the most qualified candidates for the
safety forces. CDP has a goal of hiring 250 or more patrol officers in 2018 and anticipates
conducting six (6) academies. Five (5) academies are scheduled for 2018 and one (1) for the
1st quarter of 2019 to handle attrition of retiring officers. The Public Safety Recruitment Team’s
plan will take into account the average attrition each year and make sure hiring is either equal
to or above that number. Please refer to the in-depth CDP Recruitment Team Plan for further
details.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police           Page 6
              February
           Case:       17, 2019 [CLEVELAND
                 1:15-cv-01046-SO          DIVISION
                                    Doc #: 240-1     OF POLICE
                                                  Filed:       STAFFING
                                                         02/21/19        REPORT
                                                                   8 of 55.     2017]
                                                                            PageID #: 4663


                      Cleveland Division of Police Departures from 2001 to 2017
01'          97
02'          80
03'          69
04'          60
                                    Cleveland Division of Police Departures from
05'          60                                      2001-2017
06'          86           120
07'          63
                          100
08'          96
09'          77            80
10'          66
                           60
11'          75
12'          81            40
13'          64
14'         109            20

15'          85             0
16'         104                 01' 02' 03' 04' 05' 06' 07' 08' 09' 10' 11' 12' 13' 14' 15' 16' 17'
17'          84
Total      1356
*WITHOUT LAYOFFS


                                    Cleveland Division of Police Departures from
                                                     2001-2017
                          120

                          100

                           80

                           60

                           40

                           20

                            0
                                01' 02' 03' 04' 05' 06' 07' 08' 09' 10' 11' 12' 13' 14' 15' 16' 17'

TABLE 1B




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                   Page 7
              February
           Case:       17, 2019 [CLEVELAND
                 1:15-cv-01046-SO          DIVISION
                                    Doc #: 240-1     OF POLICE
                                                  Filed:       STAFFING
                                                         02/21/19        REPORT
                                                                   9 of 55.     2017]
                                                                            PageID #: 4664

                      Current Cleveland Division of Police Department
                                   Organizational Chart




FIGURE 1




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police          Page 8
           Case:February 17, 2019 [CLEVELAND
                  1:15-cv-01046-SO            DIVISION
                                      Doc #: 240-1      OF POLICE
                                                    Filed:        STAFFING
                                                           02/21/19        REPORT
                                                                     10 of 55.    2017]
                                                                               PageID #: 4665

Figure 1(page 8) illustrates the current Organizational Chart. Figure 2 illustrates how CDP
distributes officers by rank, officers budgeted for each unit and officers assigned to that unit
as of January 15, 2018. Budgeted numbers are those officers the City of Cleveland approved
through legislation. The budgeted numbers can also be viewed as the actual officers
approved based on the staffing report. The assigned column in the chart are those sworn
officers currently assigned to the units and or positions.
FIGURE 2
 PATROL OFFICER                    BUDGE      ASSIG      DESCRIPTION OF DUTIES
 ASSIGNMENTS                       T          N
 ACADEMY UNIT                      10         9          new and continuing education for the Division
 ACCIDENT INVESTIGTIVE             8          6          detectives assigned to serious auto crashes
 UNIT
 ADMINISTRATIVE                    0          0
 OPERATIONS
 AIRPORT UNIT                      50         45         patrol of CLE Hopkins Airport
 AIRPORT UNIT-CANINE               3          3          canine officers assigned to CLE Hopkins Airport
 AIU/HIT SKIP                      4          4          detectives assigned to AIU and handle hit skips
 AVIATION UNIT                     2          1          officers assigned to the helicopter
 BUDGET UNIT                       2          1          officer assigned to assist the Budget Unit
                                                         Sergeant
 BUREAU OF COMM.AND                0          1          admin officer
 PROPERTY
 BUREAU OF INTEGRITY               0          2          officers handling research for consent decree
 CONTROL
 BUREAU OF SPECIAL                 3          3
 INVESTS
 BUREAU OF SPECIAL                 1          0
 SERVICES
 BUREAU OF SUPPORT                 0          0
 SERVICES
 CANINE UNIT                       5          4          patrol and bomb dog handlers assigned to
                                                         patrol duties
 CHIEF'S OFFICE                    3          3          office staff for Chief and Case Prep Lieutenant
 CITY COUNCIL SECURITY             1          1          driver for City Council President
 CITY HALL SECURITY                11         8          officers assigned to secure City Hall
 COMMUNICATIONS                    0          0
 CONTROL SECTION
 COMMUNITY RELATIONS               15         7          community policing officers
 SECTION
 COMMUNITY                         2          0
 RELATIONS/DARE
 CRIME ANALYSIS UNIT               2          2          detectives assigned to gather Intel for the
                                                         Division of Police
 CRIME SCENE & RECORDS             21         13         detectives assigned to gather crime scene
 UNIT                                                    evidence and photos
 DISTRICT 1                        153        136        all officers and detectives assigned to a
                                                         specific district
Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                    Page 9
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    11 of 55.    2017]
                                                                              PageID #: 4666

 DISTRICT 2                        180        164        all officers and detectives assigned to a
                                                         specific district
 DISTRICT 3                        213        172        all officers and detectives assigned to a
                                                         specific district
 DISTRICT 4                        190        173        all officers and detectives assigned to a
                                                         specific district
 DISTRICT 5                        160        135        all officers and detectives assigned to a
                                                         specific district
 DOMESTIC VIOLENCE UNIT            15         12         detectives assigned only D.V. cases
 EMPLOYEE ASSISTANCE               5          5          detectives who help officers handle personal
 UNIT                                                    issues
 ENVIRONMENTAL CRIME               2          2          detectives assigned to a larger county task
 TASK FORCE                                              force for dumping
 EXTENDED ILLNESS                  0          44         officers off on extended illness due to injury or
                                                         other causes
 FIELD OPERTIONS                   1          0
 FINANCIAL CRIMES UNIT             5          2          detectives assigned to financial crimes
 FORENSIC UNIT                     2          3
 FUGITIVE UNIT                     2          2          detectives assigned to locate wanted felons
 GANG IMPACT UNIT                  23         14         detectives who primarily focus on gang crimes
 GYMNASIUM UNIT                    5          5          new and continuing education for the division
 HOMICIDE UNIT                     23         14         detectives assigned to investigate deaths
 INSPECTIONS UNIT                  0          0
 INTELLIGENCE UNIT                 9          4          detectives assigned to Homeland Security
 LOGISTICS SECTION                 2          0          admin officer at E.55 Garage
 MAYORS DRIVER                     2          3          Mayors drivers
 MEDICAL UNIT                      0          0
 MILITARY DUTY                     0          1          officers deployed in the military
 MOBILE SUPPORT UNIT               6          5          responsible for computers in cars and camera
                                                         systems
 MOTORCYCLE UNIT                   38         27         Bureau of Traffic officers
 MOUNTED UNIT                      8          8          Bureau of traffic officers, horses
 NARCOTICS UNIT                    22         15         detectives to investigate drug crimes
 NICE UNIT                         30         16         officers and detectives who target violent
                                                         crime
 N.O.V.F.T.F.                      2          0          Northern Ohio Violent Task Force
 ORDANCE UNIT                      10         8          new and continuing education for the division
 PERSONNEL UNIT                    10         18         detectives assigned to handle hiring
 PERSONNEL UNIT ( BSCA)            2          0          contractual officer position for Black Shield
 PERSONNEL UNIT ( CPPA)            3          3          contractual officer position for Patrolmen
                                                         Assoc.
 PHOTO UNIT                        1          1          detective for photo lab
 POLICE ACADEMY                    0          3
 POLICE ACADEMY-                   0          68         new officers in the Academy
 RECRUITS


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                   Page 10
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    12 of 55.    2017]
                                                                              PageID #: 4667

 POLICY & PROCEDURE                3          1          admin officer
 UNIT
 PROPERTY/FORFEITURE               7          7          officers that manage the property unit
 UNIT
 RECORDS SECTION                   2          2          admin officer
 S.W.A.T. UNIT                     16         12         full time officers for Special Weapons and
                                                         Tactics
 SEX CRIME/CHILD ABUSE             23         14         detectives who only handle Sex crimes/Child
 UNIT                                                    Abuse
 SUSPENDED                         0          1
 TECHNOLOGY                        4          8          officers who handle online reporting and other
 INTEGRATION UNIT                                        duties
 TIMEKEEPING UNIT                  3          2          officers who handle timekeeping
 TRAINING SECTION                  0          0
 TRANSPORT UNIT                    0          1          admin officer
 VEHICLE CUSTODIAL                 6          4          admin officers
 UNIT/LOT 2
 VEHICLE CUSTODIAL                 0          0
 UNIT/LOT 6
 VEHICLE IMPOUND UNIT              6          9          admin Officers
 VIOLENT CRIME TASK                0          1          detective assigned to Task force
 FORCE ( FBI)
                                   1340       1242

 SERGEANTS ASSIGNMENTS             BUDGE      ASSIG      DESCRIPTION OF DUTIES
                                   T          N
 ACADEMY UNIT                      3          2          supervisors that oversee training in the
                                                         Academy
 ACCIDENT INVESTIGTIVE             1          0          supervisors that oversee detectives
 UNIT
 AIRPORT UNIT                      5          3          supervisors that oversee operations of patrol
                                                         officers
 BUDGET UNIT                       1          1          responsible for all budget items for Division
 BUREAU OF HOMELAND                1          1          supervisors that oversee operations of patrol
 SERVICES                                                officers
 BUREAU OF INTEGRITY               0          1          admin supervisor
 CONTROL
 BUREAU OF SPECIAL                 1          1          admin supervisor
 INVESTS
 BUREAU OF SPECIAL                 0          0
 SERVICES
 BUREAU OF SUPPORT                 1          0
 SERVICES
 CANINE UNIT                       1          1          supervisors that oversee operations of canine
                                                         officers
 CHIEF'S OFFICE                    1          1          PIO
 CITY HALL SECURITY                1          1          supervisors that oversee city hall operations

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                 Page 11
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    13 of 55.    2017]
                                                                              PageID #: 4668

 COMMUNICATIONS                    1          0          supervisor assigned to police radio
 CONTROL SECTION
 COMMUNITY RELATIONS               2          1          supervisors that oversee DARE and community
 SECTION                                                 events
 COUNCIL LIASON                    1          0          works directly with City Council members
 CRIME ANALYSIS UNIT               1          0          supervisors that oversee operations of patrol
                                                         Officers and analysts
 CRIME SCENE & RECORDS             2          3          supervisors that oversee operations of
 UNIT                                                    detectives
 DISTRICT 1                        23         21         supervisors that oversee operations of patrol
                                                         officers/detectives
 DISTRICT 2                        23         22         supervisors that oversee operations of patrol
                                                         officers/detectives
 DISTRICT 3                        29         23         supervisors that oversee operations of patrol
                                                         officers/detectives
 DISTRICT 4                        23         24         supervisors that oversee operations of patrol
                                                         officers/detectives
 DISTRICT 5                        23         19         supervisors that oversee operations of patrol
                                                         officers/detectives
 DOMESTIC VIOLENCE UNIT            2          2          supervisors that oversee operations of
                                                         detectives
 EMPLOYEE ASSISTANCE               1          2          supervisors that oversee operations of
 UNIT                                                    detectives
 ENVIRONMENTAL CRIME               1          1          supervisors that oversee operations of
 TASK FORCE                                              detectives
 EXTENDED ILLNESS                  0          4          supervisors on injury or sick leave
 FIELD OPERATIONS                  2          1          admin supervisor
 FINANCIAL CRIMES UNIT             1          0          supervisors that oversee operations of
                                                         detectives
 FORENSIC UNIT                     0          1          supervisors that oversee operations of
                                                         detectives
 GANG IMPACT UNIT                  2          2          supervisors that oversee operations of
                                                         detectives
 GYMNASIUM UNIT                    1          1          supervisors that oversee training in the gym
 H.I.D.T.A. (OIC)                  1          1          part of a task force
 HOMELAND/SPECIAL                  1          0
 OPERATIONS
 HOMICIDE UNIT                     3          2          supervisors that oversee operations of
                                                         detectives
 INSPECTIONS UNIT                  6          6          supervisors who are responsible for policy
                                                         compliance
 INTELLIGENCE UNIT                 2          1          supervisors that oversee operations of
                                                         detectives
 INTERNAL AFFAIRS UNIT             10         7          supervisors who invest police corruption
 MAYORS SECURITY                   1          0
 MEDICAL UNIT                      1          1          supervisor who assists the Medical Unit
 MILITARY DUTY                     0          0          supervisor deployed in the military

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                   Page 12
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    14 of 55.    2017]
                                                                              PageID #: 4669

 MOBILE SUPPORT UNIT               1          1          supervisors that oversee operations of patrol
                                                         officers
 MOUNTED UNIT                      1          2          supervisors that oversee operations of patrol
                                                         officers
 NARCOTICS UNIT                    2          2          supervisors that oversee operations of
                                                         detectives
 NICE UNIT                         3          2          supervisors that oversee operations of patrol
                                                         officers/detectives
 N.O.V.F.T.F.                      1          0
 OFFICE OF PROFESSIONAL            0          0
 STANDARDS
 ORDANCE UNIT                      1          1          Supervisors that oversee training at the range
 PERSONNEL UNIT                    2          3          Supervisors that oversee operations of
                                                         Detectives
 PERSONNEL UNIT ( BSCA)            0          1          Supervisor contractual for Black Shield
 PERSONNEL UNIT ( FOP)             0          0
 POLICY & PROCEDURE                1          1          supervisors that oversee operations of patrol
 UNIT                                                    officers
 POLICE ACADEMY-                   0          0          supervisors in training after promotional
 PROMO
 PROPERTY/FORFEITURE               1          1          supervisors that oversee operations of patrol
 UNIT                                                    officers
 RECORDS SECTION                   5          6          supervisors that oversee operations of patrol
                                                         officers
 S.W.A.T. UNIT                     2          2          supervisors that oversee operations of patrol
                                                         officers
 SEX CRIME/CHILD ABUSE             2          2          supervisors that oversee operations of
 UNIT                                                    detectives
 SAFETY DIRECTOR OFFICE            1          1
 TECHNOLOGY                        1          1          supervisors that oversee operations of patrol
 INTEGRATION UNIT                                        officers
 TIMEKEEPING UNIT                  1          1          supervisors that oversee operations of patrol
                                                         officers
 TRAFFIC ENFORCEMENT               4          4          supervisors that oversee operations of patrol
 SECTION                                                 officers
 TRAINING SECTION                  0          1          supervisors that oversee training of recruits at
                                                         districts
 VEHICLE CUSTODIAL                 1          1          supervisors that oversee operations of patrol
 UNIT/LOT 2                                              officers
 VEHICLE IMPOUND UNIT              1          1          supervisors that oversee operations of patrol
                                                         officers
 VIOLENT CRIME TASK                0          1          Supervisor attached to task force
 FORCE ( FBI)
                                   211        192

 LIEUTENANTS                       BUDGE      ASSIG      DESCRIPTION OF DUTIES
 ASSIGNMENTS                       T          N

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                  Page 13
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    15 of 55.    2017]
                                                                              PageID #: 4670

 ACCIDENT INVESTIGTIVE             1          1          supervisor that oversee operations of patrol
 UNIT                                                    officers/sergeants
 AIRPORT UNIT                      1          1          supervisor that oversee operations of patrol
                                                         officers/sergeants
 AVIATION UNIT                     0          0
 CHIEF'S OFFICE                    2          2          Admin supervisors for a DC and Case Prep
 COMMUNICATIONS                    1          0          supervisor that oversee operations of patrol
 CONTROL SECTION                                         officers/sergeants
 COMMUNITY RELATIONS               1          0          supervisor that oversee operations of patrol
 SECTION                                                 officers/sergeants
 CRIME SCENE & RECORDS             1          1          supervisor that oversee operations of patrol
 UNIT                                                    officers/sergeants
 DISTRICT 1                        6          6          supervisor that oversee operations of patrol
                                                         officers/sergeants
 DISTRICT 2                        6          7          supervisor that oversee operations of patrol
                                                         officers/sergeants
 DISTRICT 3                        7          6          supervisor that oversee operations of patrol
                                                         officers/sergeants
 DISTRICT 4                        7          7          supervisor that oversee operations of patrol
                                                         officers/sergeants
 DISTRICT 5                        6          6          supervisor that oversee operations of patrol
                                                         officers/sergeants
 EXTENDED ILLNESS                  0          0
 FIELD OPERATIONS                  1          0
 HOMELAND/SPECIAL                  1          1          Admin Supervisor
 OPERATIONS
 HOMICIDE UNIT                     1          1          supervisor that oversee operations of
                                                         detectives/sergeants
 INSPECTIONS UNIT                  1          1          supervisor that oversee operations of sergeants
 INTELLIGENCE UNIT                 1          1          supervisor that oversee operations of
                                                         detectives/sergeants
 INTERNAL AFFAIRS UNIT             1          0          supervisor that oversee operations of sergeants
 JAIL LIASON                       1          1          supervisor that oversees the Jail Unit
 LOGISTICS SECTION                 1          1          supervisor that oversee operations of patrol
                                                         officers/sergeants
 N.O.L.E.T.F. (OIC)                1          1          supervisor that oversee operations of
                                                         detectives/sergeants
 NARCOTICS UNIT                    2          0
 NICE UNIT                         1          1          supervisor that oversee operations of
                                                         detectives/sergeants
 PERSONNEL UNIT                    1          1
 PERSONNEL UNIT ( FOP)             0          1          contractual position
 POLICE ACADEMY-                   0          0          supervisors in training after promotional
 PROMO
 POLICY & PRODEDURE                0          0
 UNIT


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                  Page 14
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    16 of 55.    2017]
                                                                              PageID #: 4671

 PROPERTY SECTION                  1          1          supervisor that oversee operations of patrol
                                                         officers/sergeants
 RECORDS SECTION                   1          2          supervisor that oversee operations of patrol
                                                         officers/sergeants
 S.W.A.T. UNIT                     1          1          supervisor that oversee operations of patrol
                                                         officers/sergeants
 SAFETY DIRECTOR OFFICE            0          1          admin supervisor
 SPECIAL VICTIMS SECTION           1          1          supervisor that oversee operations of
                                                         detectives/sergeants
 TRAFFIC ENFORCEMENT               1          1          supervisor that oversee operations of patrol
 SECTION                                                 officers/sergeants
 TRAINING SECTION                  1          1          supervisor in charge of training section
                                   58         55

 CAPTAINS ASSIGNMENTS              BUDGE      ASSIG      DESCRIPTION OF DUTIES
                                   T          N
 AVIATION UNIT                     0          0
 BUREAU OF COMMUNITY               1          1          supervisor that oversee operations of patrol
 POLICING                                                officers/sergeants
 BUREAU OF HOMELAND                1          1          XO to a Commander
 SERVICES
 BUREAU OF INTEGERITY              0          1          special detail for consent decree
 CONTROL
 BUREAU OF SPECIAL                 0          0
 INVESTIGATIONS
 BUREAU OF SUPPORT                 1          0          XO to a Commander
 SERVICES
 CIT COORDINATOR                   1          1          crisis intervention training coordinator
 DISTRICT 1                        2          2          supervisor that oversee operations of all units
                                                         and ranks
 DISTRICT 2                        2          2          supervisor that oversee operations of all units
                                                         and ranks
 DISTRICT 3                        2          2          supervisor that oversee operations of all units
                                                         and ranks
 DISTRICT 4                        2          2          supervisor that oversee operations of all units
                                                         and ranks
 DISTRICT 5                        2          2          supervisor that oversee operations of all units
                                                         and ranks
 EXTENDED ILLNESS                  0          1          supervisor on injury or illness
 FIELD OPERATIONS                  1          1          special events coordinator
 PERSONNEL UNIT ( FOP)             1          1          contractual position
 POLICE ACADEMY -                  0          0
 PROMO TRAINING
 TECHNOLOGY AND                    1          0
 PROPERTY SECTION
                                   17         17


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                  Page 15
           Case:February 17, 2019 [CLEVELAND
                  1:15-cv-01046-SO            DIVISION
                                      Doc #: 240-1      OF POLICE
                                                    Filed:        STAFFING
                                                           02/21/19        REPORT
                                                                     17 of 55.    2017]
                                                                               PageID #: 4672

The Cleveland Division of Police is a decentralized organization. Most of the agency’s
personnel are assigned to the five police districts, each district is directed by a commander.
Figure 1(Page 8) illustrates the current organizational structure of the Cleveland Division of
Police. Figure 3 illustrates the geographical boundries of each police district within the City of
Cleveland.
                                 Cleveland Division of Police Districts




FIGURE 3


Each district provides a number of services including:




                 Services Unit




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police             Page 16
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    18 of 55.    2017]
                                                                              PageID #: 4673

Patrol Operations

The Patrol Section is one of the most critical commands of CDP as they are responsible for calls for
service. The main focus is crime reduction, coupled with community engagement and problem
solving with community members. The Patrol Section is considered the backbone of the Division
and the most visible to the community.

The sections that follow highlight common staffing approaches that were evaluated to determine
which would work best for the needs of the City of Cleveland, Department of Public Safety, and
Division of Police.

Typical Approaches to Staffing Allocation

Traditionally, there have been four basic approaches to determining workforce levels: per
capita, minimum staffing, authorized level, and workload-based.

The Per Capita Approach

Many police agencies have used their resident population to estimate the number of officers
a community needs (Adams 1994; Orrick 2008). The per capita method requires determining
an optimum number of officers per person and then calculating the number of officers
needed for the population of a jurisdiction (Orrick 2008). The appendix on page 46 is how CDP
per capita compares to other large cities based on 2016 data.

There are advantages to the per capita method such as its methodological simplicity and
ease of interpretation. The population data required to calculate this metric, such as census
figures and estimates, are readily available and regularly updated. Per capita methods that
control for factors such as crime rates can permit communities to compare themselves with
peer organizations (Edwards 2011). The disadvantage of this method is that it only addresses
the quantity of police officers needed per population and not how officers spend their time,
the quality of their efforts, or community conditions, needs, and expectations. Similarly, the per
capita approach cannot guide agencies on how to deploy their officers.

Per capita ratios also do not account for changes in population characteristics (such as
seasonal fluctuations in tourist communities), or long-term trajectories of population growth
and shrinkage. The per capita method does not account for variations in policing style, service
delivery, or response to crime (i.e., how police officers spend their time).

The International Association of Chiefs of Police (IACP) has strongly advised against using
population rates for police staffing. The IACP (2004, 2) notes, “Ratios, such as officers-per-
thousand population, are totally inappropriate as a basis for staffing decisions…. Defining
patrol staffing allocation and deployment requirements is a complex endeavor which requires
consideration of an extensive series of factors and a sizable body of reliable, current data.”




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 17
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    19 of 55.    2017]
                                                                              PageID #: 4674

The Minimum Staffing Approach

The minimum staffing approach requires police supervisors and command staff to estimate a
sufficient number of patrol officers that must be deployed at any one time to maintain officer
safety and provide an adequate level of protection to the public (Demers, Palmer, and
Griffiths 2007; Orrick 2008). The use of minimum staffing approaches is fairly common (Kotsur
2006; National Sheriffs’ Association 2007) and is generally reinforced through organizational
policy and practice and collective bargaining agreements.

Minimum staffing can also decrease the extent to which an agency can be nimble and
flexibly deploy officers based on changing workload demands.

The Authorized Level Approach

The authorized level approach uses budget allocations to specify a number of officers that
may be allocated. The authorize level does not typically reflect any identifiable criteria such
as demand for service, community expectations, or efficiency analyses, but may instead be
reflective of budgetary constraints and other external factors.

The authorized level can become an artificial benchmark for need, creating the
misperception among police leadership, line staff, and the community that the agency is
understaffed and overworked if the actual number of officers does not meet the authorized
level (Baker and Harmon 2006). The authorized level approach was reviewed and evaluated
by CDP extensively. Based on this evaluation, it was determined the authorized level
approach to staffing was not best suited for CDP.


The Workload-Based Approach

A more comprehensive attempt to determining appropriate workforce levels considers actual
police workload. Workload-based approaches derive staffing indicators from demand for
service (Lumb 1996). What differentiates this approach is the requirement to systematically
analyze and determine staffing needs based upon actual workload demand while
accounting for service-style preferences and other agency features and characteristics.

Conducting a workload analysis can assist in determining the need for additional resources or
relocating existing resources (by time and location), assessing individual and group
performance and productivity, and detecting trends in workload that may illustrate changing
activity levels and conditions (Glendale Police Department 2009; Hale 1994; Orrick 2008; Shane
2007). Furthermore, a workload analysis can be performed at every level of the police
department and for all key functions, although it is more difficult to assess workload for some
units than others (Hale 1994).

The importance of the workload-based approach to staffing is evidenced by it being codified
as a standard (16.1.2) by the Commission on Accreditation for Law Enforcement Agencies
(2006).


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 18
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    20 of 55.    2017]
                                                                              PageID #: 4675

Through research, no universally-accepted standard method for conducting a workload-
based assessment exists and typical workload models are complicated and require intensive
calculations.
A step-by-step approach for conducting a workload-based assessment should include the
following:

1. Examining the distribution of calls for service by hour, day, and month. Calls for service can
differ by the hour of the day, the day of the week, and the month of the year. Peak call times
can also differ by agency. Knowing when peak call times occur can help agencies determine
when they must have their highest levels of staff on duty.
2. Examining the nature of calls for service. Reviewing the nature of calls can help better
understand the work that an agency’s officers are doing. Types of police work required can
vary by area within a single jurisdiction and require agencies to staff differing areas
accordingly.
3. Estimating time consumed on calls for service. Determining how long a call takes, from initial
response to final paper work, is crucial to determining the minimum number of officers needed
for a shift. This is most straightforward when a single officer handles the call and completes
resulting administrative demands (e.g., reports, arrests) prior to clearing it.
4. Calculating agency shift-relief factor. The shift-relief factor shows the relationship between
the maximum numbers of days that an officer can work and actually works. Knowing the relief
factor is necessary to estimating the number of officers that should be assigned to a shift in
order to ensure that the appropriate number of officers is working each day.
5. Establishing performance objectives. This encompasses determining what fraction of an
officer’s shift should be devoted to calls for service and what portion to other activities. For
example, an agency might build a staffing model in which officers spend 50 percent of their
shift on citizen-generated calls and 50 percent on discretionary activities.
6. Providing staffing estimates. Staffing needs will, as noted earlier, vary by time of day, day of
week, and month of year, among other variables. Agencies should distribute their officers
accordingly. For example, a shift with only half the number of calls than another shift will require
half the number of officers. These numbers may also vary by the type of calls, and the time
and officers they require, in each shift. For example, one large urban agency assigns two
officers to each unit in its evening shift, affecting the number of officers needed for units to
respond to calls. Another responds to the same type of calls in different ways in different shifts
(for example, sending a unit in some shifts, but requesting citizens file a report in person at a
station during others).

   II.     Application of Workload Based Model

CDP Workload-Based Approach

After careful consideration and deliberation, CDP has determined the Workload-Based
Approach will best serve the needs of the Division of Police and the City of Cleveland. The
following sections will go into detail using CDP data and applying the data to the Workload-
Based Assessment.



Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 19
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      21 of 55.    2017]
                                                                                PageID #: 4676

Examination of Calls for Service by Hour of Day, Day of Week and Month

The principal metric used to assess workload is citizen-initiated calls for service. A call for service
occurs when a resident contacts the police, typically by phone, and a police officer is
dispatched to handle the call. While key to the workload-based approach, it can be difficult
to reliably measure the number of calls in a community. Law enforcement executives may use
information from a Computer-Aided Dispatch (CAD) system to determine the number of calls
for service in a given time period, but such information can be very misleading. Most organize
their CAD systems around “events” or “incidents.” Yet these events are not necessarily calls for
service. In some communities, every traffic stop is an event, as is, in Chicago, even an officer’s
meal, and an officer’s visit to a station is an incident (Weiss 2010). In others, an event may be
generated or initiated by an officer, yet appear in a statistical system as a call for service.
Traffic stops in particular may appear to be calls for service, particularly if an arrest is made.
Using CAD data without scrutiny may grossly exaggerate, perhaps by three- or four-fold, the
number of citizen-generated calls, although some systems permit users to identify records by
the source of the call. Emerging CAD/RMS technologies may make it easier to obtain reliable
workload data.

Following this model, data was examined from the CDP for the period of January 1, 2016 –
December 31, 2016. During that period the Division of Police handled 301,755 citizen-
generated calls for service (CFS). Calls were defined as those in which a citizen contacts the
police and officer or officers are dispatched. This category of calls does not include officer
initiated activity like traffic or officer stops or Divisional initiated activity like directed patrol.

To provide some sense of the magnitude of call demand, consider that 301,755 calls equate
to about 827 CFS per day or the equivalent of 35 calls per hour. Figure 4 illustrates CFS by
district. The unknown column in figure 4 are calls for service that were assigned outside of the
patrol section.




FIGURE 4- YR 2016




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police              Page 20
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      22 of 55.    2017]
                                                                                PageID #: 4677

Figure 5 illustrates the distribution of citizen-generated calls for service by hours of the day for the
Division. Like most police agencies the peak demand for service occurs in the late afternoon hours.
Note that after that time demand remains relatively stable until midnight, when calls begin to drop
off.




FIGURE 5- YR 2016




Figure 6 illustrates the distribution of calls by hour of day in each of the five police districts. Although
the number of calls varies by hour, the hourly patterns are similar in each district.




FIGURE 6- YR 2016


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                 Page 21
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      23 of 55.    2017]
                                                                                PageID #: 4678

Figure 7 illustrates the distribution of calls by day of week. There is relatively little variation by
day of week. This is particularly important because the work schedule currently in use by CPD
patrol results in nominally equal numbers of officers working each day.




FIGURE 7- YR 2016




Figure 8 illustrates the distribution of calls by month. This is what CDP expected based on
experience with similar agencies that were researched.




FIGURE 8-YR 2016




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police              Page 22
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      24 of 55.    2017]
                                                                                PageID #: 4679

Figure 9 illustrates the distribution of calls by shift citywide. This is what CDP expected based on
experience with similar agencies that were researched.




FIGURE 9- YR 2016


Finally, Figure 10 illustrates the percentage of calls for service by area of command.




FIGURE 10- YR 2016




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police              Page 23
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      25 of 55.    2017]
                                                                                PageID #: 4680

Examine Nature of Calls for Service

In addition to analyzing the distribution of calls for service by hour, weekday, and month,
administrators should examine the nature of calls. This will serve two purposes. First, it will help
to determine whether the data reliably reflects citizen generated calls. If, for example, the list
of call types includes categories such as traffic stops or officer meals, then the data are likely
not reflecting resident needs. Second, such a review will help in better understanding the work
that the agency’s officers are doing.

CDP examined the nature of calls for service. Table 2 illustrates the top CDP calls for service
categories. These call types represent 81.5 % of all calls for service. There are a few interesting
items to consider while examining this list:
    There are category types (e.g. Trouble- Unknown, Suspicious Activity) that do not
       adequately describe the nature of the call
    CDP investigated 26,492 Alarm calls, of which the majorities (21,407 CFS or 80.8%) are
       false
    CDP responds to over 9,575 silent 911, most of these are unfounded




TABLE 2- YR 2016


Estimate Time Consumed on Calls for Service

An important component of the analysis is the amount of time consumed on calls for service,
specifically the time from when an officer is dispatched to answer the call until the last officer
clears the scene. How this time is recorded will vary by community. It is most straightforward
when a single officer handles the call and completes resulting administrative demands (e.g.,
reports, arrests) prior to clearing it. Information on time consumed by calls for service should
be readily available in the CAD database.

In some cases, measuring time consumed on calls for service is more problematic. In some
organizations an officer may respond to a call and report the call is completed upon finishing
the on-scene work. In other cases the officer may complete the report for that call later in the
shift, perhaps at the station. In some agencies, the use of computer-based report systems may
increase the time required for report preparation, or may prompt officers to return to the police
facility to complete reports. As a result, report preparation may not appear as call-for-service
Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police              Page 24
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      26 of 55.    2017]
                                                                                PageID #: 4681

(CFS) time. This potential problem can be addressed in two ways. First, an agency can
determine the number of calls that require a report, and estimate the amount of time required.
Second, if report writing will normally not be part of CFS time, it may be necessary to adjust for
this when establishing performance standards. Figure 11 illustrates reports generated by the
Cleveland Division of Police in 2016 as compared to overall calls for service.




FIGURE 11


Table 3 (page 26) illustrates how Time is consider in the context of a call for service.
Additionally, the CFS were broken down by priority codes and a description for each is
provided below. A more detail description is in the Appendix.

Priority 1: Requires an immediate response due to serious physical harm, serious property
damage, or a serious crime in progress.
Priority 2: Requires a minimum delay response to incidents that have the potential for serious
physical harm, serious property damage or a crime that has just occurred.
Priority 3: Requires an intermediate response to incidents that have the potential for minor
harm, minor property damage or for a crime of this nature that has just occurred.
Priority 4: Incidents that are considered “cold” and that require a report or to check on
information.

The Queue Time is awaiting dispatch. Travel time is the time from when the call is dispatched
until the first officer arrives on scene. In the CDP analysis, the time consumed on the call is
reflected by the time of dispatch until the time the call is cleared.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police              Page 25
             Case:February 17, 2019 [CLEVELAND
                    1:15-cv-01046-SO            DIVISION
                                        Doc #: 240-1      OF POLICE
                                                      Filed:        STAFFING
                                                             02/21/19        REPORT
                                                                       27 of 55.    2017]
                                                                                 PageID #: 4682

TABLE 3   CITY WIDE CFS




Table 3A illustrates the time components for each District and how that performance is relatively
similar across all districts.

TABLE 3A CFS by Districts




                                                     District 1




                                                     District 2




                                                     District 3




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police               Page 26
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    28 of 55.    2017]
                                                                              PageID #: 4683


                                                     District 4




                                                     District 5




A final issue related to measuring time consumed is multiple-officer dispatching. Most CAD
systems do not accurately capture the number of “back-up” officers dispatched to a call, nor
do they capture the amount of time that the back-up officers spend on the call. In some
communities officers “self-dispatch” to calls. That is, they respond to a call even though they
have not been instructed to do so. There may not be a record of their time on scene. Later
described, on page 32, is how CDP factored in the back-up officers into the staffing report.

Staffing Investigative Units

PERF states from the Austin Police Department Study (2012) that no matter how much
investigative effort is put forth by police officers and investigators, not all crimes can be solved.
The volume of crime in most cities in America is beyond the investigative resources of police
departments. Large urban police departments in the United States, such as Austin’s, find that
the best use of limited investigative resources is to assign cases based upon two basic criteria:
the seriousness of the incident, and the potential to solve the case (often referred to as
“solvability factors”).

The series of crimes that make up the FBI Uniform Crime Report’s Part I offenses (homicide,
rape, robbery, aggravated assault, burglary, motor vehicle theft and arson) are often
assigned for follow-up investigation. These types of crimes are assigned to investigative follow-
up based on the severity of the crime, injuries caused to victims, a danger of continuing
violence associated with the crime, the threat to the community at large, and a higher
potential for solving the case and arresting criminals than is often found in lower-level crimes.
Significant property loss, as defined by the police agency, may also be justification for an
offense to receive immediate follow-up investigation.

Solvability factors are the leads, clues and pieces of information present at a crime scene
which may be useful in bringing a case to a successful disposition. The success of a follow-up
investigation, if one is initiated, depends heavily on how the preliminary investigation was
conducted by the first responder and investigator along with the information uncovered
during the initial review.

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 27
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    29 of 55.    2017]
                                                                              PageID #: 4684

Useful solvability factors include:

• Witnesses to the crime – individuals or “electronic witnesses” in the form of video/audio
recordings
• Knowledge of suspect’s name
• Knowledge of where the suspect may be located
• Description of the suspect
• Description of the suspect’s vehicle
• Traceable property
• Specific method of operation (MO)
• Presence of usable physical evidence
• Assistance of the public and/or the news media

The CDP does not use a formal solvability formula. Its case assignment process depends on
the current caseload, the type and complexity of a case and the general impression of the
case’s solvability.

When considering staffing levels, it is important to understand the actual availability of
employees’ time to address casework is quite different from the hours they are assigned to
work. Members of police departments have 2,080 hours available to work per year (an
average of 40 hours per week). However, not all these hours will be available to apply to an
investigative workload. From the 2,080 annual hours to be had, one must deduct holidays,
various categories of leave (Sick and Vacation time), training time, and court time to
determine the amount of time available to investigate cases. The CDP has established from
the earlier staffing factor in this document that officers work on average 1240 hours per year.

Staffing Methodology

Next, PERF sought to identify the time necessary for members of investigative units to complete
a thorough investigation. A case has been thoroughly investigated when it is ready to be
submitted for prosecution or when all leads have been exhausted.

As mentioned earlier, solvability factors are often used to assign cases for investigation. To
determine staffing levels, PERF separates criminal investigations into four distinct solvability
categories: Contact Only (cases that result in no follow-up or in simply re-contacting the
victim); Less-Complicated Cases (substantial solvability factors are present that require
relatively little further investigation to close the case); Typical Cases (those with a moderate
level of solvability factors); and More Complex Cases (limited solvability factors present that
require substantial effort and are difficult to close).

Because the CDP investigation units had no hard data on the solvability factors for their cases
or of the time required for thorough investigations, an estimate of the average time it takes to
investigate each type of crime in each solvability category was established. This
methodological approach is most useful for units whose cases come from outside the unit, as
opposed to units that have significant discretionary workloads.



Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 28
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    30 of 55.    2017]
                                                                              PageID #: 4685

Gang Impact, vice and narcotics units have some outside cases sent for investigation, but
most of their work is self-generated, based on leads, intelligence, community complaints and
daily enforcement operations.
Table 4 illustrates the percentage of cases in each unit that fall into various levels of solvability,
and the time required to complete a thorough investigation in each type of crime at each
level of solvability.

As an example, in the cases investigated by the District Detective units for a Robbery,
“Contact Only” cases typically consume one hour for each investigation; “Less Complicated”
cases were allocated 10 hours each; “Typical Cases” consume on average 30 hours and
“Complicated” cases average 60 hours per investigation. Comparing these figures to
burglary—a less serious crime type but one that involves a significantly greater volume of
cases—burglaries were assigned a half-hour for “Contact Only” cases, 3 hours for “Less
Complicated” cases, 10 hours for “Typical Cases” and 40 hours for “Complicated Cases.”
Again, these are average times for thorough investigations in each category.


      2016                    Contact Only Less Complicated             Typical         More Complex
 Violent Crimes
    Homicide                  10%      20       40%        50        40%          110   10%     220
   Sex Crimes                 15%       1       40%        12        25%           32   20%      80
    Robbery                   30%       1       35%        10        25%           30   10%      60
 Felonious Asslt              30%       1       35%        10        25%           30   10%      60
    Burglary                  40%      0.5      30%        3         20%           10   10%      40
  Felony Theft                40%       1       25%        4         25%           8    10%      40
Domestic Violence             20%       1       30%        3         35%           6    15%      24
TABLE 4


Calculating Shift-Relief Factor

The next step in the CDP staffing estimate is to calculate the shift relief factor. The shift-relief
factor shows the relationship between the maximum numbers of days that an officer can work
and actually works. Knowing the relief factor is necessary to estimate the number of officers
that should be assigned to a shift in order to ensure that the appropriate number is working
each day. The shift-relief factor will vary by whether officers work 8 or 10-hour shifts.

The shift relief factor defines the number of officers needed in order to ensure a sufficient
number of officers are on duty to meet the community needs. Table 5 (page 30) illustrates the


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                    Page 29
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      31 of 55.    2017]
                                                                                PageID #: 4686

shift relief factor using 2018 data for the study period concerning time off for 1161 Patrol
Officers. The below items are factored in the Shift Relief equation:
     V-Days: scheduled days off
     Furlough: vacation time taken off
     PH Days: personal holidays off with prior approval
     Compensatory Time: requested days off connection with furlough, V-days, etc.
     In-service: required training days in the Police Academy


                  8 Hr. Staffing                                10 Hr. Staffing
                  Factor                   2018                 Factor                2018
                  Hours                                         Hours
                  Required                 2920                 Required              3650
                  V-days hours             832                  V-day hours           1560
                  Furlough                                      Furlough
                  hours avg                92.5                 Hours avg.            92.5
                  PH Days Avg.             16                   PH Days Avg.          20
                  Sick Time                                     Sick Time
                  Hour avg.                108                  Hour avg.             108
                  In-Service                                    In-Service
                  Hours                    48                   Hours                 60
                  Comp Time                                     Comp Time
                  Hours avg.               118.5                Hours avg.            118.5
                  Hours                                         Hours
                  Available                1215                 Available             1959
                                                                                      158
                  Staffing                                      Staffing
                  Factor                   1.71                 Factor                2.16
TABLE 5-YR 2018


The shift relief factor tells CDP how many officers are needed to assign to a shift in order to ensure
that a sufficient number is working. For example, if 10 officers are needed on duty during the day
shift, then 18 officers should be assigned on that shift (10 X 1.71). The above tables reflect the
Cleveland Model of an 8 hr. dayshift and 10 hr. shifts for 2nd and 3rd platoons.

Work Schedule
8 Hour Shift
Figure 12 (page 31) illustrates how CDP uses an 8hr work schedule with a Six-day on/ two-day
off schedule.
     Rotating days off
     Each officer gets two three day weekends during a 6 week cycle
     Seven different V-Day groups
     Equal staffing by day of week
     Longest on duty cycle is six days




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police              Page 30
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      32 of 55.    2017]
                                                                                PageID #: 4687

            8hr   1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
             G      v v             v v                     v v                     v v
             H        v v              v v                     v v                     v v v
             I          v v               v v                     v v v                   v v v
             J            v v                v v v                   v v v                      v v
             K              v v v v             v v v                      v v                     v
             L    v           v v v                   v v v                   v v
             M    v v             v v                    v v                     v v
FIGURE 12


Importantly, Every day 71 percent of the officers are assigned to be on duty, and that the
number of officers on duty each day is the same. These are two very important criteria that
can be used in evaluating a work schedule.

Ten- Hour Shifts
CDP also employs a rotating 10 hr. shift. Under this plan, officers work five10-hour shifts and
have 3 days off each week. Beginning the fourth week officers’ work a 5/4, 4/4 and 4/4 week.
The plan appeals to officers because it reduces the number of days worked, the likelihood of
working on a holiday, and decreased commuting time. The plan also appeals to agencies
because the work schedules have an overlap period between shifts, when officers on two
shifts are working, the agency can double staffing during peak demand times. The CDP ten
hour plan is illustrated below, Figure 13.

                  1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
             N    v v v           v v v                  v v v                   v v v
             O    v v         v v v v                 v v v                   v v v
             P    v         v v v v             v v v v                    v v v                   v
             Q            v v v v            v v v v                 v v v v v                  v v
             R          v v v             v v v v                 v v v v                 v v v v
             S        v v v            v v v                   v v v v                 v v v v
             T      v v v           v v v                   v v v                   v v v v
FIGURE 13


Establish Performance Objectives

The fifth component, the performance objective, is to determine what fraction of an officer’s
shift should be devoted to calls for service and what portion to other activities. While there is
no accepted standard for this allocation it can be instructive to explore how agencies have
faced this challenge. This is due to staffing and resource shortages but is being addressed with
increased hiring and the new proposed staffing plan to include time for CPOP. Currently, CDP
does not have built in time for community policing engagement. Officers currently answer
calls for service as a primary function and will engage in community policing efforts as time
permits.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                     Page 31
                                                                                                                                                1        2        3       4     5         6            7          8 9 10 11              12      13      14     15




                                                                                      TABLE 6
                                                                                                                                                                                                                                                                                                                                                                                                                                          III.
                                                                                                                                           0700-1400    CFS     25%      25% ADJCFS (1 & 45 min) UNITS ( /2920) units units 60% 60%   XSRF 1.71 XSRF   OFFICE        Combined Recommended
                                                                                                                                           D1 ( SR)     6393   1598.25   1599 7992      7992.0       2.74         3.0        5.0 5      8.55      9       4     13      37       District 1
                                                                                                                                           D1 (ZC)      9928    2482     2482 12410     9307.5       3.19         4.0 8.0 13.4 14       23.94    24             24                  116



                                                                                                                                                                                                                                                                                              agreement.
                                                                                                                                           D2 ( SR)     9991   2497.75   2498 12489    12489.0       4.28         5.0        8.4 9      15.39    16      4      20      44       District 2
                                                                                                                                           D2 (ZC)     12451   3112.75   3113 15564    11673.0       4.00         4.0 8.0 13.4 14       23.94    24             24                  138
                                                                                                                                           D3 ( SR)     8075   2018.75   2019 10094    10094.0       3.46         4.0        6.7 7      11.97    12      4      16      40       District 3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Case:February




                                                                                                                                           D3 (ZC)     11536    2884     2884 14420    10815.0       3.70         4.0 8.0 13.4 14       23.94    24             24                  134
                                                                                                                                           D4 ( SR)     8155   2038.75   2039 10194    10194.0       3.49         4.0        6.7 7      11.97    12      4      16      46       District 4
                                                                                                                                           D4 (ZC)     14632    3658     3658 18290    13717.5       4.70         5.0 10.0 16.7 17      29.07    30             30                  151
                                                                                                                                           D5 ( SR)     6775   1693.75   1694 8469      8469.0       2.90         3.0        5.0 5      8.55      9      4      13      37       District 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1:15-cv-01046-SO




                                                                                                                                           D5 (ZC)     10455   2613.75   2614 13069     9801.8       3.36         4.0 8.0 13.4 14       23.94    24             24                  116
                                                                                                                                           1500-2200    CFS     25%      25% ADJCFS (1 & 45 min) UNITS ( /3650) units units 60% 60%   XSRF 2.16 XSRF   OFFICE        Combined
                                                                                                                                                                                                                                                                                                                                                                                                                                          Recommending Staffing




                                                                                                                                           D1 ( SR)     7415   1853.75   1854 9269      9269.0       2.54         3.0        5.0 5      10.80    11      5      16      47
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                17, 2019 [CLEVELAND




                                                                                                                                           D1 (ZC)     15708    3927     3927 19635    14726.3       4.03         4.0 8.0 13.4 14       30.24    31             31




                                                                                      8hr and 10 hr., 25% back up and 60% CFS/admin time
                                                                                                                                                                                                                                                                                                                                                                                            CDP Patrol Section Staffing recommendations




                                                                                                                                           D2 ( SR)     9439   2359.75   2360 11799    11799.0       3.23         4.0        6.7 7      15.12    16      5      21      58
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Doc #: 240-1




                                                                                                                                           D2 (ZC)     19322   4830.5    4831 24153    18114.8       4.96         5.0 10.0 16.7 17      36.72    37             37
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DIVISION




                                                                                                                                           D3 ( SR)     8877   2219.25   2220 11097    11097.0       3.04         4.0        6.7 7      15.12    16      5      21      58
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Filed:




                                                                                                                                           D3 (ZC)     16125   4031.25   4032 20157    15117.8       4.14         5.0 10.0 16.7 17      36.72    37             37
                                                                                                                                           D4 ( SR)     8595   2148.75   2149 10744    10744.0       2.94         3.0        5.0 5      10.80    11      5      16      60
                                                                                                                                           D4 (ZC)     20862   5215.5    5216 26078    19558.5       5.36         6.0 12.0 20.0 20      43.20    44             44
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               OF POLICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  02/21/19




                                                                                                                                           D5 ( SR)     6389   1597.25   1598 7987      7987.0       2.19         3.0        5.0 5      10.80    11      5      16      47
                                                                                                                                           D5 (ZC)     15437   3859.25   3860 19297    14472.8       3.97         4.0 8.0 13.4 14       30.24    31             31
                                                                                                                                           2300-0600    CFS     25%      25% ADJCFS (1 & 45 min) UNITS ( /3650) units units 60% 60%   XSRF 2.16 XSRF   OFFICE        Combined
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         STAFFING




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police
                                                                                                                                           D1 ( SR)     2074    518.5    519 2593       2593.0       0.71         1.0        1.7 2      4.32      5      5      10      32
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            33 of 55.




                                                                                                                                           D1 (ZC)      9220    2305     2305 11525     8643.8       2.37         3.0 6.0 10.0 10       21.60    22             22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  REPORT




                                                                                                                                           D2 ( SR)     3080     770     770 3850       3850.0       1.05         2.0        3.3 4      8.64      9      5      14      36
                                                                                                                                           D2 (ZC)     11160    2790     2790 13950    10462.5       2.87         3.0 6.0 10.0 10       21.60    22             22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2017]




                                                                                                                                           D3 ( SR)     4817   1204.25   1205 6022      6022.0       1.65         2.0        3.3 4      8.64      9      5      14      36
                                                                                                                                           D3 (ZC)     11038   2759.5    2760 13798    10348.5       2.84         3.0 6.0 10.0 10       21.60    22             22
                                                                                                                                           D4 ( SR)     3212     803     803 4015       4015.0       1.10         2.0        3.3 4      8.64      9      5      14      45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #: 4688




                                                                                                                                           D4 (ZC)     13058   3264.5    3265 16323    12242.3       3.35         4.0 8.0 13.4 14       30.24    31             31
                                                                                                                                           D5 ( SR)     2341   585.25    586 2927       2927.0       0.80         1.0        1.7 2      4.32      5      5      10      32
                                                                                                                                           D5 (ZC)      9624    2406     2406 12030     9022.5       2.47         3.0 6.0 10.0 10       21.60    22             22
                                                                                                                                                                                                                                                                                              method will adequately staff the Division to address violent crime, CPOP and the settlement
                                                                                                                                                                                                                                                                                              CDP has described the preferred method for staffing the Patrol Section and through this




Page 32
           Case:February 17, 2019 [CLEVELAND
                  1:15-cv-01046-SO            DIVISION
                                      Doc #: 240-1      OF POLICE
                                                    Filed:        STAFFING
                                                           02/21/19        REPORT
                                                                     34 of 55.    2017]
                                                                               PageID #: 4689

Table 6 (page 32) illustrates the recommended staffing level using the current hours of
operation by CDP. **All calls for service were broken down into 8 hr. shifts to include 2nd and
3rd shift which are on 10 hr shifts. The additional 2 hours on 2nd and 3rd shift (10hr day) will be
used as Community engagement time for calculation purposes.

The Cleveland Division of Police determined that it was more appropriate to assume that 25%
of all calls require a backup car. CDP took into consideration that many calls for service require
backup units; these include Violent Felonies, Burglaries, CIT calls and many traffic crashes. The
incidence of calls that require backup will vary significantly by neighborhood and time of day.

CDP then focused on the allocation of an officer’s time. Police officers do many things other
than answer citizen calls for service. CDP’s model includes time for those other activities set at
20% community engagement and 20% for administrative duties (total of 40% of time). Officers’
administrative time can include the completion of criminal and crash reports, completion of
duty reports, lunch breaks and categorizing body cameras footage to name a few functions.
The new staffing plan allocates 20% of officer’s time on community engagement and
problem-oriented policing, which can include bicycle patrols, community meetings, safety
fairs and business and residential safety audits.

Next is a step by step description of how CDP applied the workload based assessment with
25% of all calls for service requiring backup unit.

0700-1400 CFS 25% 25% ADJCFS (1 & 45 min) UNITS ( /2920) units units 60% 60%   XSRF 1.71 XSRF   OFFICE        Combined Recommended
D1 ( SR) 6393 1598.25 1599 7992 7992.0        2.74         3.0        5.0 5      8.55      9      4      13      37       District 1
D1 (ZC) 9928 2482 2482 12410    9307.5        3.19         4.0 8.0 13.4 14       23.94    24             24                 116

       Column 2: number of CFS based one or two officer cars for a specific time frame
       Column 3: back up cars (25%) multiplied by CFS in column 2
       Column 4: adjusted CFS to include the backup officer
       Column 5: column 4 multiplied by 1 hr. or 45 min to get the total minutes on a CFS
       Column 6: column 5 divided by 2920(total days in a year multiplied by 8 hrs.)
       Column 8: column 6 multiplied by percentage of time dedicated to CFS
       Column 9: column 8 officers needed per day multiplied by the shift relief factor
       Column 10: office staff set at 4 officers
       Column 11: total officers needed to staff one shift

CDP was able to take all priority one calls for service, which traditionally are multi-car
dispatched, then used these calls for service to find the appropriate percentage to use for
their staffing formula. The Figure 14A and 14B represents city wide priority 1 calls for service
broken down by city-wide and shift. Figure 14A also notes calls not dispatched, this is due to
duplicate CFS, callers cancelling the CFS, etc.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                    Page 33
             Case:February 17, 2019 [CLEVELAND
                    1:15-cv-01046-SO            DIVISION
                                        Doc #: 240-1      OF POLICE
                                                      Filed:        STAFFING
                                                             02/21/19        REPORT
                                                                       35 of 55.    2017]
                                                                                 PageID #: 4690




FIGURE 14A




FIGURE 14B


Limitations of the Workload-Based Model

When using the workload-based approach it is important to consider some of the potential
limitations. First, this model relies heavily on averages in producing the estimates. To the extent
that workload demands exceed averages, relying on averages for scheduling may affect
agency performance. An example of where this might occur is during substantial
emergencies, concurrent major calls, or some unplanned event. In these sorts of
unpredictable situations, the workload-based model, like other approaches, may not provide
for an adequate number of officers. The main effect of this shortfall will be to reduce the
availability of discretionary time. Second, the models do not differentiate among the various
job functions of the police units. Lastly, included is the response time as a component of the
call for service time, which is reliable in most communities. In communities with large
geographical patrol zones, agencies may find that even when officers are available for calls

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police               Page 34
             Case:February 17, 2019 [CLEVELAND
                    1:15-cv-01046-SO            DIVISION
                                        Doc #: 240-1      OF POLICE
                                                      Filed:        STAFFING
                                                             02/21/19        REPORT
                                                                       36 of 55.    2017]
                                                                                 PageID #: 4691

for service, travel time to answer calls exceeds that needed to provide acceptable
performance. In these agencies it is important to consider re-designing patrol zones to ensure
that officers can respond to calls appropriately.

Finally, it is important to note that the workload-based approach works best when a
community responds to at least 15,000 citizen-generated calls per year. Otherwise, the time
required for calls for service is so low that the number of officers recommended is far fewer
than is thought reasonable.

Police staffing is typically determined through a “coverage,” or minimum staffing approach.
That is, the community makes a subjective judgment about the appropriate level of policing
required for deterrence, rapid response, and to ensure officer safety. Of course, there are
typically varied views about these objectives. For example, research suggests that as few as 5
percent of police calls for service require a rapid response (McEwen, Connors, and Cohen
1986), and yet most police departments are organized and staffed to respond rapidly to every
call. Sometimes the number of officers is a function of citizen willingness to pay for those
services. For example, the City of Holland, Michigan, employs about 60 sworn police officers,
but Holland Township, which is about the same size and similar in nature, contracts for service
with the county sheriff who covers the township with 16 sworn officers.

CDP Patrol and Support Section Recommended Staffing

Figure 15 illustrates the application of the above recommendations and applied them to the
CDP model for the district patrol section. Below is the recommended staffing levels for all five
districts based on the above recommendations. Included is the 2018 budgeted numbers
along with current staffing as of Dec 31, 2018.

When comparing the proposed staffing levels to the current staffing levels one can determine
that there is a subtle increase. However, when analyzed at a deeper level, the proposed
staffing numbers allow for the actual number of officers needed to answer calls for service
and provide dedicated time for community engagement. Conversely, the current plan does
not account for community engagement. These staffing numbers will be re-evaluated on a
yearly basis to make sure there is proper staffing throughout the Division.
FIGURE 15


                                                         CAPTAIN        LIEUTENANT       SERGEANT      PATROL OFFICER
UNIT                                                2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT
DISTRICT 1                                                            1      1     1                  1     1      5
          DISTRICT TRAINING COORDINATORS                                                              1     1      1
PATROL SECTION                                        1     1    1
                      A PLATOON                                       1      1     0  7      6     6  37   29      27
                      B PLATOON                                       2      2     1  8      7     6  47   52      38
                      C PLATOON                                       2      1     1  7      7     6  32   29      29
SUPPORT SECTION                                       1     1    1    1      1
             COMMUNITY RESPONSE UNIT                                               1  1      1     2  10   10      10
    COMMUNITY ENGAGEMENT OFFICERS (GRANT)                                                             3     3      3
                    DETECTIVE UNIT                                                 1  2      1     1  18   18      14
                     TRAFFIC UNIT                                                                     2     2      3
                       VICE UNIT                                                      1      1     1  10   10      8
                                   DISTRICT 1 TOTALS 2      2    2    7      6     5  26    23    22 161 155      138


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                           Page 35
             Case:February 17, 2019 [CLEVELAND
                    1:15-cv-01046-SO            DIVISION
                                        Doc #: 240-1      OF POLICE
                                                      Filed:        STAFFING
                                                             02/21/19        REPORT
                                                                       37 of 55.    2017]
                                                                                 PageID #: 4692


                                                         CAPTAIN        LIEUTENANT       SERGEANT      PATROL OFFICER
UNIT                                                2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT
DISTRICT 2                                                            1      1     1                  1     1      4
          DISTRICT TRAINING COORDINATORS                                                              1     1      1
PATROL SECTION                                        1     1    1
                      A PLATOON                                       1      1     1  7      6     6  44   35      33
                      B PLATOON                                       2      2     1  8      7     7  58   63      55
                      C PLATOON                                       2      2     1  7      7     7  36   37      37
SUPPORT SECTION                                       1     1    1    1      1     0
             COMMUNITY RESPONSE UNIT                                               1  1      1     2  10   10      10
    COMMUNITY ENGAGEMENT OFFICERS (GRANT)                                                             3     3      2
                    DETECTIVE UNIT                                                 1  2      1     1  17   17      16
                     TRAFFIC UNIT                                                                     2     2      2
                       VICE UNIT                                                      1      1     1  10   10      6
                                   DISTRICT 2 TOTALS 2      2    2    7      7     6  26    23    24 182 179      166

                                                         CAPTAIN        LIEUTENANT       SERGEANT      PATROL OFFICER
UNIT                                                2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT
DISTRICT 3                                                            1      1     0                  1     1      3
          DISTRICT TRAINING COORDINATORS                                                              1     1      1
PATROL SECTION                                        1     1    1
                      A PLATOON                                       1      1     1  7      6     6  40   31      31
                      B PLATOON                                       2      2     1  8      7     7  58   52      43
                      C PLATOON                                       2      2     1  7      7     6  36   39      36
SUPPORT SECTION                                       1     1    1    1      1     0
             COMMUNITY RESPONSE UNIT                                               1  1      1     2  10   10      10
    COMMUNITY ENGAGEMENT OFFICERS (GRANT)                                                             3     3      3
                    DETECTIVE UNIT                                                 1  2      1     1  19   19      16
              DOWNTOWN SERVICES UNIT                                  1      1     1  6      6     5  35   35      26
                     TRAFFIC UNIT                                                                     2     2      3
                       VICE UNIT                                                      1      1     1  10   10      8
                                   DISTRICT 3 TOTALS 2      2    2    8      8     6  32    29    28 215 203      180




                                                         CAPTAIN        LIEUTENANT       SERGEANT      PATROL OFFICER
UNIT                                                2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT
DISTRICT 4                                                            1      1     1                  1     1      6
          DISTRICT TRAINING COORDINATORS                                                              1     1      1
PATROL SECTION                                        1     1    1
                      A PLATOON                                       1      1     1  7      6     6  46   47      37
                      B PLATOON                                       2      2     1  8      7     7  60   58      55
                      C PLATOON                                       2      2     1  7      7     6  45   40      40
SUPPORT SECTION                                       1     1    1    1      1     0
             COMMUNITY RESPONSE UNIT                                               1  1      1     2  10   10      10
    COMMUNITY ENGAGEMENT OFFICERS (GRANT)                                                             3     3      3
                    DETECTIVE UNIT                                                 1  2      1     2  27   20      21
                     TRAFFIC UNIT                                                                     2     2      2
                       VICE UNIT                                                      1      1     1  10   10      7
                                   DISTRICT 4 TOTALS 2      2    2    7      7     6  26    23    24 205 192      182




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                           Page 36
             Case:February 17, 2019 [CLEVELAND
                    1:15-cv-01046-SO            DIVISION
                                        Doc #: 240-1      OF POLICE
                                                      Filed:        STAFFING
                                                             02/21/19        REPORT
                                                                       38 of 55.    2017]
                                                                                 PageID #: 4693

                                                         CAPTAIN        LIEUTENANT       SERGEANT      PATROL OFFICER
UNIT                                                2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT
DISTRICT 5                                                            1      1     1                  1     1      3
          DISTRICT TRAINING COORDINATORS                                                              1     1      1
PATROL SECTION                                        1     1    1
                      A PLATOON                                       1      1     1  7      6     6  37   29      29
                      B PLATOON                                       2      2     1  8      7     7  47   46      45
                      C PLATOON                                       2      1     1  7      7     6  32   34      33
SUPPORT SECTION                                       1     1    1    1      1     0
             COMMUNITY RESPONSE UNIT                                                  1      1     2  10   10      10
    COMMUNITY ENGAGEMENT OFFICERS (GRANT)                                                             3     3      3
                    DETECTIVE UNIT                                                 1  2      1     1  22   22      13
                     TRAFFIC UNIT                                                                     2     2      2
                       VICE UNIT                                                      1      1     1  10   10      8
                                   DISTRICT 5 TOTALS 2      2    2    7      6     5  26    23    23 165 158      147




CDP Investigative Section Recommended Staffing

        2016 Total Cases Contact Only Less Complicated Typical More Complex Total Hours Investigators needed Investigators assigned
     Homicide           229 458 4580 10076 5038 20152                                            16.3                  19
    Sex Crimes         1284 193 6163 10272 20544 37172                                            30                   18
Domestic Violence Unit 2988 598 2689 6275 10756.8 20318                                          16.4                  10
TABLE 7


Tables 7 illustrates the expected average caseload, the total number of hours, the number of
investigators needed to conduct thorough investigations at 1240 hours per year. The 1240
hours is based on CDP staffing factor. Table 7 illustrates the following units; Homicide, Sex
Crimes and Domestic Violence Unit.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                       Page 37
                                                                                                                                                                                                    District 1    Total                                                                             Investigators needed for   investigators needed        Investigators
                                                                                                                                                                                                                           Contact Only   Less Complicated   Typical   More Complex   Total Hours
                                                                                                                                                                                                                  Cases                                                                              thorough investigation      for 90% of all cases   currently assigned




                                                                                                                                                                                      TABLE 8
                                                                                                                                                                                                    Robbery         470        141             1645           3525         2820         8131                    7                         5
                                                                                                                                                                                                 Felonious Asslt    306         92             1071           2295         1836         5294                    5                         3
                                                                                                                                                                                                    Burglary       1037        207             933            2074         4148         7363                    6                         3                    10
                                                                                                                                                                                                  Felony Theft     1414        566             1414           2828         5656         10464                   9                         4
                                                                                                                                                                                                Domestic Violence 1140         228             1026           2394         4104         7752                    7                         3              Recommended
                                                                                                                                                                                                                                                                                                               34                        18                   22

                                                                                                                                                                                                    District 2             Contact Only   Less Complicated   Typical   More Complex   Total Hours
                                                                                                                                                                                                                                                                                                                                                                             Case:February




                                                                                                                                                                                                    Robbery          602       181              2107          4515         3612          10415                 9                         6
                                                                                                                                                                                                 Felonious Asslt     443       133              1551          3323         2658          7664                  7                         4
                                                                                                                                                                                                    Burglary        1557       311              1401          3114         6228          11055                 9                         4                     11
                                                                                                                                                                                                  Felony Theft       197        79               197           394          788          1458                  2                         1
                                                                                                                                                                                                Domestic Violence    494        99               445          1037         1778          3359                  3                         2               Recommended
                                                                                                                                                                                                                                                                                                               30                       17                    23
                                                                                                                                                                                                                                                                                                                                                                                    1:15-cv-01046-SO




                                                                                                                                                                                                    District 3             Contact Only   Less Complicated   Typical   More Complex   Total Hours
                                                                                                                                                                                                    Robbery          642        96              2247          4815         3852          11010                 9                         6
                                                                                                                                                                                                 Felonious Asslt     608       182              2128          4560         3648          10518                 9                         6
                                                                                                                                                                                                                                                                                                                                                                                           17, 2019 [CLEVELAND




                                                                                                                                                                                                    Burglary         809       121               728          1618         3236          5703                  5                         2                     14
                                                                                                                                                                                                  Felony Theft      1303       521              1303          2606         5212          9642                  8                         4
                                                                                                                                                                                                                                                                                                                                                                                                        Doc #: 240-1




                                                                                                                                                                                                Domestic Violence    91         36                82           191          328           637                  1                         1               Recommended
                                                                                                                                                                                                                                                                                                               32                       19                    25
                                                                                                                                                                                                                                                                                                                                                                                                                DIVISION
                                                                                                                                                                                                                                                                                                                                                                                                                      Filed:




                                                                                                                                                                                                    District 4             Contact Only   Less Complicated   Typical   More Complex   Total Hours
                                                                                                                                                                                                    Robbery          809       121              2832          6068         4854          13874                 12                        8
                                                                                                                                                                                                 Felonious Asslt     739       222              2587          5543         4434          12785                 11                        7
                                                                                                                                                                                                    Burglary        1915       287              1724          3830         7660          13501                 11                        5                     21
                                                                                                                                                                                                                                                                                                                                                                                                                          OF POLICE




                                                                                                                                                                                                  Felony Theft      2052       821              2052          4104         8208          15185                 13                        6
                                                                                                                                                                                                                                                                                                                                                                                                                             02/21/19




                                                                                                                                                                                                Domestic Violence    215        86               194           452          774          1505                  2                         1               Recommended
                                                                                                                                                                                                                                                                                                               49                       27                    35
                                                                                                                                                                                                                                                                                                                                                                                                                                    STAFFING




                                                                                                                                                                                                    District 5             Contact Only   Less Complicated   Typical   More Complex   Total Hours




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police
                                                                                                                                                                                                    Robbery          530        80              1855          3975         3180          9090                  8                         5
                                                                                                                                                                                                                                                                                                                                                                                                                                       39 of 55.




                                                                                                                                                                                                 Felonious Asslt     627       188              2195          4703         3762          10847                 9                         6
                                                                                                                                                                                                    Burglary        1167       175              1050          2334         4668          8227                  7                         3                     14
                                                                                                                                                                                                                                                                                                                                                                                                                                             REPORT




                                                                                                                                                                                                  Felony Theft      1243       497              1243          2486         4972          9198                  8                         4
                                                                                                                                                                                                Domestic Violence   1416       566              1274          2974         5098          9912                  8                         4               Recommended
                                                                                                                                                                                                                                                                                                                                                                                                                                                 PageID




                                                                                                                                                                                                                                                                                                               40                       22                    28
                                                                                                                                                                                                                                                                                                                                                                                                                                                    2017]
                                                                                                                                                                                                                                                                                                                                                                                                                                                        #: 4694




                                                                                      evaluated on a yearly basis to make sure there is proper staffing throughout the Division.
                                                                                      Table 8 illustrates each district detective unit and the amount of investigators recommended
                                                                                      based on the PERF formula. CDP has taken this information and recommend a hybrid amount




Page 38
                                                                                      of detectives it believes will accomplish the CDP mission. These staffing numbers will be re-
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    40 of 55.    2017]
                                                                              PageID #: 4695


                                      Proposed Organizational Chart




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 39
           Case:February 17, 2019 [CLEVELAND
                  1:15-cv-01046-SO            DIVISION
                                      Doc #: 240-1      OF POLICE
                                                    Filed:        STAFFING
                                                           02/21/19        REPORT
                                                                     41 of 55.    2017]
                                                                               PageID #: 4696

Notable changes from current organizational chart to the proposed chart

      Homeland Special Operations
           1. Moved all tactical operations to Bureau of Homeland Special Operations
           2. Streamlined investigative units under Bureau of Special Investigations
           3. Mayor’s detail moved from district operations to the Mayor’s City Hall Detail
           4. New Unit of Crime Awareness and Response Evaluation (CARE)
           5. Removal of Bureau of Special Services ( streamlined into Special invest and
              Homeland)
      Administrative Operations
           6. Combined Technical section and property section under Evidence & Property
              Section
           7. Policy unit moved to the Chief’s Office
      Field Operations
           8. New units of Neighborhood Impact Community Engagement officers (NICE) and
              Environmental Crimes Task Force (ECTF)
           9. Addition of a Crisis Intervention Coordinator

                                              Proposed future needs of CDP
                                                              CAPTAIN         LIEUTENANT       SERGEANT       PATROL OFFICER
AREA                                                     2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT 2020* 2018 CRNT
            DIRECTOR OF PUBLIC SAFETY                      0     0     0   1       1     2  2      2     2   2     2      0
                   CHIEFS OFFICE                           0     0     0   1       1     0  11    10     8   5     5      9
           CHIEF OF STAFF ( DEPUTY CHIEF)                  0     0     0   0       0     0  3      3     2   4     3      1
                    CHIEF OF STAFF XO (COMMANDER)          0     0     0   1       1     1  1      0     0   1     0      0
             BUREAU OF COMPLIANCE ( COMMANDER)             0     0     1   2       2     1  7      7    10   5     2      3
         FIELD OPERATIONS (DEPUTY CHIEF)                   2     2     2   1       1     0  2      2     1   0     0      0
                 FIELD OPERATIONS XO (COMMANDER)           1     1     0   2       1     1  6      3     3   43   28      13
       ADMINISTRATIVE OPS ( DEPUTY CHIEF)                  0     0     0   0       0     0  0      0     0   0     0      0
              ADMINISTRATIVE OPS XO (COMMANDER)            0     0     0   1       0     0  2      2     1   2     2      0
   HOMELAND SPECIAL OPERATIONS (DEPUTY CHIEF)              0     0     0   1       1     1  1      1     0   0     0      2
   HOMELAND SPECIAL OPERATIONS XO (COMMANDER)              0     0     0   0       0     0  0      0     0   1     1      0
                     DISTRICT 1                            2     2     2   7       6     5  26    23    22  161 155      138
                     DISTRICT 2                            2     2     2   7       7     6  26    23    24  182 179      166
                     DISTRICT 3                            2     2     2   8       8     6  32    29    28  215 203      180
                     DISTRICT 4                            2     2     2   7       7     6  26    23    24  205 192      182
                     DISTRICT 5                            2     2     2   7       6     5  26    23    23  165 158      147
                BUREAU OF TRAFFIC                          1     1     0   1       1     1  6      5     6   40   37      33
        BUREAU OF COMMUNITY RELATIONS                      0     0     1   1       1     0  2      1     1   17   17      4
     TECHNOLOGY AND PROPERTY COMMANDER                     1     1     0   3       3     5  9      9     6   52   50      54
          SUPPORT SERVICES COMMANDER                       1     1     3   3       3     3  15    15    20   45   44     246
        BUREAU OF SPECIAL INVESTIGATIONS                   1     1     0   5       5     3  18    16    11  119 118       96
          BUREAU OF HOMELAND SERVICES                      1     1     0   4       3     4  16    14    11  104 104       81
                               RECOMMENDED TOTALS          18   18    17   63     58    50 237    211   203 1368 1300    1355
                                2018 Budgeted Staffing     18              58              213              1302


The 2020* staffing projections are contingent upon the approvals of the Mayor and City
Council.



Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                   Page 40
           Case:February 17, 2019 [CLEVELAND
                  1:15-cv-01046-SO            DIVISION
                                      Doc #: 240-1      OF POLICE
                                                    Filed:        STAFFING
                                                           02/21/19        REPORT
                                                                     42 of 55.    2017]
                                                                               PageID #: 4697

   IV.      Managing the Demand for Police Services

Much of the discussion to this point has focused on supplying enough police officers to meet
citizen demands for service. CDP also examined ways to more effectively manage demand
for specialized police service.

CDP Deployment at Council and City Sponsored Events

CDP uses on-duty officers and officers on overtime to handle mandated special events such
as Council sponsored, All-City and Class A events that are held throughout the city. There are
also smaller community events that district commanders will handle as some community
development corporations and church groups have little or no monies to support the event
without their help.

Special details have their own challenges. The basic elements of the challenges are as follows:

        There is a cost associated with using police officers on special details, but some of these
         events generate significant revenues for the region.
        Charging event sponsors for police services may deter some from holding the event.
        The cost might be particularly problematic for community development corporations
         that have limited resources. Eliminating these gatherings may have a negative
         consequence on crime prevention activities.

In order to get some idea of the magnitude of these on-duty assignments, below is a listing of
Council sponsored events, All-City and Class A events. This list does not include small individual
district special events and protests.

During 2017, a total of 18 large special events were assigned to on duty officers on either
regular time or on overtime. Some events cost the city over $100,000 in city police services.
   1. Rite Aid Marathon
   2. St. Patrick’s Day Parade
   3. Cleveland Orchestra July 4th
   4. Cleveland Pride Festival x2
   5. Cleveland Cav’s Playoffs
   6. Velasano Bike Race
   7. Cleveland Indians Playoffs
   8. One World Festival
   9. New Day in Hough
   10. Glenville festival
   11. St. Rocco Festival ( 5 days)
   12. West Park Festival
   13. Latino Festival and Parade
   14. Feast of the Assumption ( 4 days)
   15. Cleveland Airshow ( 3 days)
   16. Labor Day Parade
   17. Cleveland Browns Home Games

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police             Page 41
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    43 of 55.    2017]
                                                                              PageID #: 4698

   18. Winterfest and tree lighting

The special events are not part of the workload based assessment but are part of the CDP
overtime budget. CDP will continue to provide personnel for special events as they draw
thousands of people to the city. The proposed staffing plan will allow for an increase in
personnel in the Bureau of Traffic, which will free up some officers to concentrate on issues in
their respective district and or community engagement.

Alarm Calls for Service

Challenge: One of the major challenges facing the deployment of Cleveland officers is the
number and frequency of unnecessary (false) alarms.

False Alarm Statistics: The Cleveland Division of Police received 30,305 alarm calls in 2015. Of
those 30,305 incoming calls, uniformed officers of the Division of Police responded to 23,659
residential and business alarms. 23,240 (98.25 percent) were false. One of every eleven
police dispatches is an alarm assignment, with an average of 98 percent of those responses
being recorded as false.

In order to significantly enhance community policing initiatives and positive interaction with
the community, police must be freed from burdensome tasks that do not support community
policing opportunities.

The City currently has the ordinance authority to invoice businesses who have repeated false
alarms. That legislation, however, does not extend to residential alarms


Reducing Calls for False Alarms

During the study period CDP responded to the following alarms:
    Alarm- Audible 491
    Alarm- Burglar 11,863
    Alarm- Holdup 3,036
    Alarm- Residential 11,102




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 42
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    44 of 55.    2017]
                                                                              PageID #: 4699




TABLE 9




Table 9 illustrates the average time committed to these calls was 40 minutes, but since most
police response require two officers, it can be concluded that the typical response requires 80
minutes of officer time. Thus, the Division spent nearly 28,542 officer hours on alarm calls.

Nationwide, police departments respond to millions of false alarms annually at a cost in excess
of $1 billion. False alarms are a wasteful use of police resources and a problem that many law
enforcement agencies struggle to manage. Solving the problem of false alarms would by itself
relieve 35,000 officers from providing an essentially private service. Moreover, an alarm signal
is NOT an indicator of criminal activity. In most instances, alarms are designed to detect
motion, including human error, system malfunctions and abnormal conditions, most of which
have little to do with crime.

Many communities are taking an aggressive approach to reducing responses to false alarms.
For example, the Milwaukee Police Department implemented the Verified Response Policy for
burglar alarms in September 2004. Under this policy the Milwaukee Police Department does
not respond to the report of a burglar alarm activation that was not first verified by a Private
First Responder Service. Milwaukee reduced the number of calls for service due to alarms from
more than 30,000 to 620 in 2012 as a result of their policy change. CDP is working with
Cleveland City Council as well as others in order to reduce responses to false alarms.

Reducing responses to false alarms could allow CDP the opportunities for more community
engagement.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 43
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    45 of 55.    2017]
                                                                              PageID #: 4700

Web-based Crime Reporting
CDP is currently using a Citizen Online Reporting System (CORS). CORS is designed to eliminate
the need of having officers physically respond to document no-suspect or minor crime reports
while still recording the incident and collecting reportable data for additional investigation,
statistical analysis and mandatory reporting requirements.

       Property Lost
       Damage to Property
       Criminal Damaging
       Petty Theft or Theft from a Motor Vehicle
       Supplemental reports

CDP uses social media and community meetings to educate people on how to use CORS to
file a report. One advantage to this approach is that the victim receives a temporary case
number via email while the report is in review. 1131 reports were completed online in 2016. As
of November 19, 2017 online reporting was at 1488 reports.

CDP is looking to control and reduce the frequency of false alarms through legislation and
increasing the capacity of Web-based Crime Reporting. Technological advances will enable
officers to free up time for patrol duties and community problem-oriented policing time. The
use of technology will be evaluated yearly to see what impact it has on overall efficiency of
the Division and how much actual time will be free to engage in more community policing
activities.

Specialized Response Units

Specialized units within CDP are critical to the mission of providing the best possible service to
the community. Adequately staffing specialized units allow for better case management and
work product. When detectives have a more manageable case load, they would have more
time to dedicate to solving complicated cases. Consequently, specialized units would then
be able to provide support to the patrol section and allowing more time for community
engagement by members of CDP.

Specialized Crisis Intervention Officers

Specialized CIT officers will be assigned to the patrol operation and will maintain their standard
patrol duties, except when called upon to respond to incidents or calls involving individuals in
crisis. The enhanced training for specialized CIT officers will be at least 40 hours and include
the following:
     how to conduct a field evaluation
     suicide intervention
     community mental health resources and common mental health diagnoses
     effects of drug and alcohol abuse
     perspectives of individuals with mental health issues and their family members
     rights of persons with mental illness and civil commitment criteria
     crisis de-escalation and scenario-based exercises

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 44
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    46 of 55.    2017]
                                                                              PageID #: 4701

Training and designation as a Specialized CIT officer will be voluntary. Officers will have a
minimum of three years of experience with the Division and go through an in-depth assessment
to serve as a Specialized CIT officer. The assessment will include examination of the officer’s
written application, supervisory recommendations, disciplinary file and an in-person interview.

CDP plans to train and assign approximately 200 patrol officers to the Specialized Crisis
Intervention Team. Assigning voluntary officers to the Specialized CIT is important to the
success of the program as these officers are committed to the core mission and authenticity
of the CIT doctrine.

Co-Responder Team (CRT)
The Co-Responder Team (CRT) consists of 2 Police Officers and 2 Mental Health Social Workers
that respond as a team to crisis calls. These teams have been shown to be successful across
the country in reducing rates of incarceration and increasing linkage with mental health
agencies and ongoing treatment. Our current team has also shown to be effective in dealing
with individuals considered “high utilizers” (people that call 911 frequently) and in decreasing
the number of individuals taken to the hospital for evaluation. The current team in place works
second shift in the Second District, Tuesday through Friday. CDP is currently considering
expanding this program with 2 more Co-Responder Teams.


Gang Impact Unit
The primary mission is to keep the peace and to quell violence in the communities. GIU is a
goal-directed unit, dedicated to targeting gun violence and violent street gangs.

The primary goals of the unit are as follows.

   Work with the Community to help strengthen partnerships to stem the violence.

   Enhance partnerships with other CDP Units including Homicide and District Units along with
    other local, state and federal agencies in the achievement of mutual goals.

   Identification of individuals and groups/gangs involved in gun violence using SMART
    Policing/Crime Analysis models to identify targets.

   The collection of intelligence and evidence against gun violence suspects which directly
    leads to the successful prosecution of offenders.

   Active and thorough investigations of targeted suspects and gangs involved in gun
    violence within or affecting the City of Cleveland. Work closely with the Cuyahoga County
    Prosecutors Office and prioritize the dismantling of violent street gangs using State ORC
    Gang and RICO Laws.

   Conduct street level narcotic and gun law enforcement details in identified violent areas.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 45
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    47 of 55.    2017]
                                                                              PageID #: 4702

NICE
The Violent Crime Response Initiative currently operates out of Field Operations as the
Neighborhood Impact Community Engagement Squad (NICE).

The mission of NICE is to proactively target violent crime areas identified through the Crime
Analysis Unit, by community partners, and District Commanders. Members assigned to NICE
shall constitutionally, professionally and aggressively police the identified areas by means of
uniformed and plain clothes operations. NICE officers will engage and work collaboratively
within the community by utilizing the Problem Oriented Policing model. NICE officers will
concentrate on crimes of violence including homicides and gun violence, apprehending
violent offenders and community engagement. This unit also has the added task of
researching warrants for DV, Assaults and other district warrants. They will then conduct fugitive
sweeps monthly with the expectations of reducing repetitive crimes.



Conclusion

The staffing report by the Cleveland Division of Police will enable the Division to realize an
increase in patrol officers through a long term strategic recruitment and hiring plan. Utilizing
the work-load based method for staffing the patrol section and the PERF study in staffing the
support section, the Division will have a sufficient number of officers and detectives to impact
violent crime, increase community engagement and problem-oriented policing, while in
compliance with the settlement agreement. Moreover, CPOP time can be gained by
adopting a verified response model for alarms calls and increase the usage of technology to
reduce officers’ administrative time. Although, not specifically addressed in the staffing report,
utilization of civilian personnel in other operations will realize an increase in sworn officers to
engage in community oriented policing.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 46
           Case:February 17, 2019 [CLEVELAND
                  1:15-cv-01046-SO            DIVISION
                                      Doc #: 240-1      OF POLICE
                                                    Filed:        STAFFING
                                                           02/21/19        REPORT
                                                                     48 of 55.    2017]
                                                                               PageID #: 4703

Appendix
Adams, Aaron, Robert Baer, Somone Denmon, and Stacy Dettmansperger. 2009. “Glendale Police Department’s Strategic
Approach to Staffing.” Alliance for Innovation Management Interns, October 1.
http://icma.org/en/Article/100024/Glendale_Police_Departments_Strategic_Approach_to_staffing

Adams, Thomas F. 1994. Police Field Operations. Englewood Cliffs, New Jersey: Prentice-Hall.

Albemarle County. n.d. “Performance Management: Police Response Times Rural Areas.”
www.albemarle.org/department.asp?department=perfmgt&relpage=3473

Amendola, Karen L., David Weisburd, Edwin E. Hamilton, Greg Jones, and Meghan Slipka. 2011. “An Experimental Study of
Compressed Work Schedules in Policing: advantages and Disadvantages of Various Shift Lengths.” Journal of Experimental
Criminology 7:407–42.

Austin Police Department: Patrol Utilization Study final report July 2012 PERF
https://www.austintexas.gov/sites/default/files/files/Police/PERF_Final_Report_-_Austin.pdf

Avsec, Robert P. 1998. Employee Turnover in Chesterfield County’s Emergency Communications Center. Chesterfield,
Virginia: Fire Department.

Baker, Rick, and Chuck Harmon. 2006. “Police Staffing Levels Defended.” St. Petersburg Times June 25.
www.sptimes.com/2006/06/25/Perspective/Police_staffing_level.shtml

Bayley, David H. (1988). “Community Policing: A Report from the Devil’s Advocate.” In Community Policing: Rhetoric or
Reality, ed. Jack R. Greene and Stephen D. Mastrofski, 225–58. New York: Praeger.

Bayley, David H., and Robert Worden. 1996. Federal Funding of Police Overtime: A Utilization Study. Washington, D.C.: U.S.
Department of Justice.

Bergamine, Tom. 2009. Community Wellness Plan. Fayetteville, NC: Fayetteville Police Department.
http://police.ci.fayetteville.nc.us/files/pdf/Community_Wellness_Plan.pdf

Campbell, John H., Joseph Brann, and David Williams. 2003. Officer-Per-Thousand Formulas & Other Policing Myths: A
Leadership Model for Better Police Resource Management. Portland, Oregon: Campbell DeLong
Resources.www.cdri.com/library/Officer1000FullVer.pdf

City of Bloomington, Minnesota. 2009. “Police Statistics and Budget.”
www.ci.bloomington.mn.us/cityhall/dept/police/po_support/po10yr.htm

City of Colorado Springs. 2011. “Colorado Springs Police Department Alternative Response.”
www.springsgov.com/Page.aspx?NavID=788

City of Evanston. 2011. “About 311.” www.cityofevanston.org/311-service/about-311/

City of Minneapolis. 2011. “Minneapolis Police Department: Community Service Officer.”
www.ci.minneapolis.mn.us/police/recruiting/cso.asp

City of Overland Park, Kansas. 2010. “Benchmark Cities Survey Results.” June. www.opkansas.org/Documents-and-
Forms/List/Benchmark-City-Survey

City of Portland. 2011. “Portland Police Bureau: Detective Division Telephone Reporting Unit (TRU).”
www.portlandonline.com/police/index.cfm?c=41879

City of Rockford. 2011. “City of Rockford Police Department, Field Services Bureau.” www.ci.rockford.il.us/police/field-
services-bureau.aspx




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                   Page 47
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      49 of 55.    2017]
                                                                                PageID #: 4704

City of Sacramento. 2011. “Sacramento Police Department: File Online Crime Reports.”
www.sacpd.org/reports/fileonline/index.aspx

City of Sunrise. 2012. “City of Sunrise, Florida, Police Department: Communications & Records.”
www.sunrisefl.gov/index.aspx?page=232

City of Toronto. 2011. “Toronto Police Service: Traffic Services, Collision Reporting Centres.”
www.torontopolice.on.ca/traffic/collision.php

City of Yuma. 2012. “Traffic.” www.yumaaz.gov/1799.htm

Coleman, Vernal. 2010. “How Many Cops is Enough?” Seattle Weekly News July 21. www.seattleweekly.com/2010-07-
21/news/how-many-cops-is-enough Commission on Accreditation for Law Enforcement Agencies. 2006. Standards for Law
Enforcement Agencies, 5th Edition. Fairfax, Virginia: Commission on Accreditation for Law Enforcement Agencies.

COPS. See U.S. Department of Justice, Office of Community Oriented Policing Services.

DeLord, Ron. 2009. Personal Interview for RAND Field Experiences Series, Santa Monica, California : RAND corporation.
www.rand.org/ise/centers/quality_policing/cops/resources/field_experiences/ron_delord.html

Demers, Simon, Adam Palmer, and Curt T. Griffiths. 2007. Vancouver Police Department Patrol Deployment Study. City of
Vancouver. www.curtgriffiths.com/pdfs/VPD%20Patrol%20Deployment%20Study%20Final%20Fiinal.doc.pdf

Drew, Diamond, and Deirdre Mead Weiss. 2009. Advancing Community Policing Through Community Governance: A
Framework Document. Washington, D.C.: U.S. Department of Justice, Office of Community Oriented Policing Services.

Eck, John E., and Dennis P. Rosenbaum. 1994. “The new police order: Effectiveness, equity and efficiency in community
policing.” In Community Policing: Testing the Promises, ed. Dennis P. Rosenbaum, 2–26. Thousand Oaks, California: Sage.

Edwards, David . 2011. Smarter, Faster, Cheaper: An Operational Efficiency Benchmarking Study of 100 American Cities.
Somers, New York: IBM.

Ervin, Brian. 2007. “Good Cop, Bad Cop?” Urban Tulsa Weekly June 20.
www.urbantulsa.com/gyrobase/Content?oid=oid%3A17461

Federal Bureau of Investigation. 2011. Crime in the Unites States, 2010. Washington, D.C.: U.S. Department of Justice, Federal
Bureau of Investigation.

Fenton, Justin. 2011. “Police Reports will be taken over Phone in City Pilot Program: Other Cities have Implemented Online
Reporting.” Baltimore Sun August 16.www.baltimoresun.com/news/maryland/baltimore-city/bs-md-ci-police-reportpilot-
20110816,0,7969911.story

Fox News. 2009. “Chicago Police Shortage a Growing Problem.” Fox Chicago News October 29.

Fritsch, Eric J., John Liederbach, and Robert W Taylor. 2009. Police Patrol Allocation and Deployment. New York: Prentice
Hall.

Gascon, George, and Todd Foglesong. 2010. “Making Policing More Affordable: Managing Costs and Measuring Value in
Policing.” New Perspectives in Policing. Washington, D.C.: U.S. Department of Justice, National Institute of Justice
(December).

Glendale Police Department. 2009. Police Staffing Study. Glendale, Arizona.
www.glendaleaz.com/police/documents/StaffStudyFinal2009.pdf




Greene, Jack R., and Stephen D. Mastrofski. (1988). Community Policing: Rhetoric or Reality. Westport, Connecticut: Praeger
Publishers.


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                  Page 48
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      50 of 55.    2017]
                                                                                PageID #: 4705

Hale, Charles. 1994. Police Patrol: Operations & Management. Upper Saddle River, New Jersey: Prentice Hall.

Hassell, Kimberly D. 2006. Police Organizational Cultures and Patrol Practices. New York: LFB Scholarly.

Hilkevitch, Jon. 2006. “Traffic Cops? Or Traffic Aides? Officials Can’t Agree Who Should Enforce Laws on City Streets.”
Chicago Tribune, August 21. http://articles.chicagotribune.com/2006-08-21/news/0608210185_1_police-officerstraffic-aides-
traffic-cops

IACP. See International Association of Chiefs of Police.

International Association of Chiefs of Police. 2002. Non-Sworn Alarm Responder Guidelines.
www.theiacp.org/Portals/0/pdfs/Publications/nonswornalarmresponderguidelines.pdf

International Association of Chiefs of Police. 2007. “Police Officer to Population Ratios Bureau of Justice Statistics Data.”
Perspectives: Research Center Directorate. www.theiacp.org/LinkClick.aspx?fileticket=LF7xdWl1tPk%3D&tabid=87

International Association of Chiefs of Police. 2004. Patrol Staffing and Deployment Study.
www.theiacp.org/LinkClick.aspx?fileticket=AKL78d4MBw8%3D&tabid=252

Kennedy, David. 1993. The Strategic Management of Police Resources. Perspectives on Policing, Washington, D.C.: U.S.
Department of Justice, National Institute of Justice (January).

Keycare Strategy Operations Technology. 2010. Police Workload Analysis.
http://keycare.ca/downloads/Police_Workload_Analysis.pdf

King, William, and Randall Shields. 2009. “Greenville, South Carolina.” In Implementing community policing: Lessons from 12
agencies, ed. Edward Maguire and William Wells, 123–126. Washington, D.C.: U.S. Department of Justice, Office of
Community Oriented Policing Services.

Kotsur, Kevin L. 2006. Police Staffing Update to Council. Avondale, Arizona: City of Avondale City Council Report, February
13. www.avondale.org/documents/City%20Government/City%20Council/Agenda/06%20Reports/03%20-
%20Police%20Staffing%20Update.pdf

Levine, Margaret J., and Thomas J. McEwen. 1985. Patrol Deployment. Washington, D.C.: National Institute of Justice.

Lumb, Richard C. 1996. “Community Attitudes Regarding Police Responsibility for Crime Control.” The Police Journal 69:319–
29.

Maguire, Edward R., Joseph B. Kuhns, Craig D. Uchida, and Stephen M. Cox. 1997. “Patterns of community policing in
nonurban America.” Journal of Research in Crime and Delinquency 34:368–94.

Maguire, Edward R., and Megan Gantley. 2009. “Specialist and generalist models.” In Implementing community policing:
Lessons from 12 agencies, ed.Edward R. Maguire and William Wells, 45–55. Washington, D.C.: U.S. Department of Justice,
Office of Community Oriented Policing Services.

McEwen, J. Thomas, Edward K. Connors III, and Marcia I. Cohen. 1986. Evaluation of the Differential Police Response Field
Test. Washington, D.C.: U.S. Department of Justice, National Institute of Justice, NCJ 101378.

McNichol, Elizabeth, Phil Oliff, and Nicholas Johnson. 2010. Recession Continues to Batter State Budgets; State Responses
Could Slow Recovery. Washington, D.C.: Center on Budget and Police Priorities, July.

Melekian, Bernard. 2012. “Policing in the New Economy: A New Report on the Emerging Trends from the Office of
Community Oriented Policing Services.” Police Chief 79 (1): 6–19.




Michigan State Police. 2009. 2009 Crime Data and Statistics. Lansing, Michigan. www.michigan.gov/msp/0,1607,7-123-
1645_3501_4621-243369--,00.html


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                      Page 49
            Case:February 17, 2019 [CLEVELAND
                   1:15-cv-01046-SO            DIVISION
                                       Doc #: 240-1      OF POLICE
                                                     Filed:        STAFFING
                                                            02/21/19        REPORT
                                                                      51 of 55.    2017]
                                                                                PageID #: 4706

Mrozinski, Josh. 2010. “Scranton City Council Plan for Police, Fire Staffing Level Raises Questions.” Scranton Times-Tribune.
http://thetimes-tribune.com/news/scranton-city-council-plan-for-police-fire-staffing-level-raises-questions-
1.1078163#axzz1NyZaG6u8

National Public Safety Information Bureau. 2011. National Directory of Law Enforcement Administrators®. Stevens Point,
Wisconsin.

National Institute of Justice. 2005. Calling 311: Guidelines for Policymakers. Washington, D.C.: U.S. Department of Justice,
National Institute of Justice.

National Sheriffs’ Association. 2007. Report on Patrol Staffing Needs for the Sheriff’s Office El Paso County, Colorado.

New Jersey Division of Local Government Services. 2009. City of Hoboken Police Department: A Preliminary Review of the
Staffing Levels and Organizational Structure for the City of Hoboken’s Police Department.
www.hobokennj.org/docs/mayor/HobokenPDReport.pdf

Northwestern University Center for Public Safety. 2007. Traffic Management Plan for the Albuquerque Police Department.
Evanston, Illinois: Northwestern University.

Northwestern University Traffic Institute. 1993. Police Allocation Manual: Determination of the Number and Allocation of
Personnel for Patrol Services for State Police Departments. Washington, D.C.: National Highway Traffic Safety Administration.
www.nhtsa.gov/people/injury/enforce/pub/stallocm.pdf

Orrick, W. Dwayne. 2008. Recruitment, Retention, and Turnover of Police Personnel: Reliable, Practical, and Effective
Solutions, Springfield, Illinois: Charles C. Thomas.

Peacock, Brian, Richard Glube, Marilyn Miller, and Patti Clune. 1983. “Police officer responses to 8 and 12 hour shift
schedules.” Ergonomics 26 (5): 479–93.

PERF. See Police Executive Research Forum.

Police Executive Research Forum (PERF). 2010. Critical Issues in Policing Series: Is the Economic Downturn Fundamentally
Changing How We Police? Washington, D.C.: Police Executive Research Forum.
http://members.policeforum.org/library/criticalissues-in-policing-series/Econdownturnaffectpolicing12.10.pdf

Police Foundation. n.d. “Smart Police Deployment: Evaluating the Use of Automated Vehicle Locator Technologies in
Policing.” Research, Evaluation and Professional Services. www.policefoundation.org/docs/current_research.html#smart

Reaves, Brian 2010. Local Police Departments, 2007. Washington, D.C.: U.S. Department of Justice, Bureau of Justice
Statistics, NCJ 231174. http://bjs.ojp.usdoj.gov/content/pub/pdf/lpd07.pdf

Salt Lake County Sheriff’s Office. 2012. “Jail Security.” www.slsheriff.org/metroJail/security.html

Scott-Hayward, Christine. 2009. The Fiscal Crisis in Corrections: Rethinking Policies and Practices. New York: VERA Institute for
Justice, Center for Sentencing and Corrections, July. www.vera.org/files/The-fiscal-crisis-in-corrections_July-2009.pdf

Shane, Jon M. 2007. What Every Chief Executive Should Know: Using Data to Measure Police Performance. New York:
Looseleaf Law Publications.

Shane, Jon M. 2010. “Organizational Stressors and Police Performance.” Journal of Criminal Justice 38 (4): 807–18.

Stenzel, W. 2007. Personal Allocation Model (PAM) for Law Enforcement Agencies. Washington, D.C.: National Highway
Traffic Safety Administration.
www.nhtsa.gov/Driving+Safety/Enforcement+&+Justice+Services/Personnel+Allocation+Model+(PAM)+for+Law+Enforceme
nt+Agencies

Sundermeier, Jon. 2008. “A Look at the 12-Hour Shift: The Lincoln Police Department Study.” Police Chief.
http://policechiefmagazine.org/magazine/index.cfm?fuseaction=display&article_id=1435&issue_id=32008Trojanowicz, R.,


Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                        Page 50
           Case:February 17, 2019 [CLEVELAND
                  1:15-cv-01046-SO            DIVISION
                                      Doc #: 240-1      OF POLICE
                                                    Filed:        STAFFING
                                                           02/21/19        REPORT
                                                                     52 of 55.    2017]
                                                                               PageID #: 4707

Victor Kappeler, and Larry Gaines. 2002. Community Policing: A Contemporary Perspective (3rd ed.). Cincinnati, Ohio:
Anderson.

Tucson Police. 2012. “Non-Sworn Positions.” http://cms3.tucsonaz.gov/police/non-sworn-positions

U.S. Department of Justice, Office of Community Oriented Policing Services. 2009. “COPS Hiring Recovery Program Update.”
Community Policing Dispatch 2 (6). www.cops.usdoj.gov/html/dispatch/June_2009/hiring_recovery.htm

U.S. Department of Justice, Office of Community Oriented Policing Services. 2011. The Impact of the Economic Downturn on
American Police Agencies. Washington, D.C.:

U.S. Department of Justice, Office of Community Oriented Policing Services.

Weiss, Alexander. 2010. “Patrol Staffing Analysis for the Chicago Police Department Bureau of Patrol.” Evanston, Illinois:
Alexander Weiss Consulting.

Weiss, Alexander, and Jeremy M. Wilson. 2010. “Lansing Police Department Resource Deployment and Organization Study.”
Lansing, Michigan: City of Lansing.

Weiss, Alexander, and Jeremy M. Wilson. 2011. Traverse City Police Workload Analysis. Traverse City, Michigan: City of
Traverse City. www.alexanderweissconsulting.com/pdf/AWC_TraverseCItyFinalReport.pdf

Wells, William, and John Fisher. 2009. “Green Bay, Wisconsin.” In Implementing community policing: Lessons from 12
agencies, ed. Edward Maguire and William Wells, 117–21. Washington, D.C.: U.S. Department of Justice, Office of
Community Oriented Policing Services.

Wilkinson, Deanna L., and Dennis P Rosenbaum. 1994. “The effects of organizational structure on community policing: A
comparison of two cities.” In The challenge of community policing: Testing the promise, ed. Dennis P Rosenbaum, 110–26.
Thousand Oaks, California: Sage.

Wilson, Jeremy M. 2006. Community Policing in America. New York: Routledge.

Wilson, Jeremy M., and Amy Cox. 2008. Community Policing and Crime: The Process and Impact of Problem-solving in
Oakland. Santa Monica, California: RAND, TR-635-BPA. www.rand.org/pubs/technical_reports/TR635/.

Wilson, Jeremy M., Amy Cox, Tommy Smith, Hans Bos, and Terry Fain. 2007. Community Policing and Violence Prevention in
Oakland: Measure Y in Action. Santa Monica, California: RAND, TR-546-BPA. www.rand.org/pubs/technical_reports/TR546/.

Wilson, O.W., and Roy McLaren. 1972. Police Administration. 3rd edition. New York: McGraw-Hill.



PER CAPITA


City             Population      Officers Officers per 10k Homicides Detectives Sex Crimes Detectives
Cleveland         386,227         1444          37.4         135         14         488        15
Cincinnati        298,880         1051          35.2          57         17         249        15
Columbus          862,515         1855          21.5          91         36        2295        32
Pittsburgh        302,443          908           30           57         24         100        16
Indianapolis      866,351         1612          18.6         148         24         684        21

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police                                    Page 51
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    53 of 55.    2017]
                                                                              PageID #: 4708




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 52
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    54 of 55.    2017]
                                                                              PageID #: 4709

PROGRAM NAME: ADMINISTRATIVE OPERATIONS
OBJECTIVES:   Provide all necessary support activities for the Field Operations and
Homeland
              Security Operations

ACTIVITIES:            Establish operating policies and procedures for the Division of Police. Prepare
                       and manage the operating and capital budgets for the Division of Police.
                       Recruit, hire and train both uniform and civilian employees. Record and
                       maintain payroll and personnel records. Collect and record all criminal
                       incident reports. Handle open record requests. Operate and maintain radio
                       and telephone communications. Oversee the storage of recovered,
                       confiscated, and forfeited property and vehicles.

PROGRAM NAME: FIELD OPERATIONS
OBJECTIVES:   To provide against loss of life, bodily injury, and property loss, and to
empower
              the community and Divisional personnel in their combined efforts to reduce
              crime with an emphasis on joint planning, evaluation and operations. To
reduce
              traffic accidents in the community and provide safer conditions for motorists,
              pedestrians, and citizens using public streets within the City of Cleveland.

ACTIVITIES:            Investigate all major offenses against persons and property. Provide Patrol
                       and Community Based Policing activities. Participate with citizens on
                       Community Relations Committees, the Auxiliary Police Program, crime
                       prevention fairs, Night out against Crime, the Task Force on Violent Crime,
                       and similar projects in response to community needs. Develop close working
                       relationships with residents by interacting while on patrol and attending
                       community functions.

                       Provide neighborhood patrols to areas that could benefit from close on-
                       going interaction between the police and the community. Participate in
                       community services programs which aggressively investigates and focuses on
                       deterring crimes that occur on the streets in highly populated, distressed
                       neighborhoods. Conduct DARE programs, Child Accident Prevention
                       Programs, Crime Watch Training, and other programs in response to the
                       needs of the community. Alleviate traffic congestion, restore normal traffic
                       flow, and provide traffic and crowd control at special events. Respond to
                       scenes of traffic accidents and prepare traffic reports.

PROGRAM NAME: HOMELAND SPECIAL OPERATIONS
OBJECTIVES:   To target the perpetrators of specific crimes such as financial crimes,
homicides,
              sexual assaults, drug trafficking, threats and criminal actions against the
security
              of our city for arrest and prosecution.

ACTIVITIES:            Aggressively investigate crimes that occur in the City of Cleveland. Conduct
                       enforcement activities against specific crimes within a target neighborhood
                       using decoy surveillance or search operations based upon crime analysis and

Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police            Page 53
          Case:February 17, 2019 [CLEVELAND
                 1:15-cv-01046-SO            DIVISION
                                     Doc #: 240-1      OF POLICE
                                                   Filed:        STAFFING
                                                          02/21/19        REPORT
                                                                    55 of 55.    2017]
                                                                              PageID #: 4710

                       trends.

                       Maintain contact with and enlist the assistance of community leaders and
                       residents to identify those responsible for neighborhood criminal activity.
                       Perform crisis intervention; handle hostage negotiations and other highly
                       dangerous and volatile situations where specialized training or equipment is
                       required. Provide support to district operations in improving the quality of life
                       in neighborhoods through the enforcement of drug laws and by suppressing
                       juvenile crime. Detect offenders through criminal processing and the use of
                       the Automated Fingerprint Identification System (AFIS) and the use of firearms
                       through the National Integrated Ballistic Imaging Network (NIBIN).

                       Establish homeland security initiatives within the City of Cleveland and the
                       Greater Cleveland area. Prevent, respond, and investigate terrorist activities
                       in our city and the Greater Cleveland area. Provide security and patrols of
                       Cleveland Hopkins International Airport, Cleveland City Hall, and the borders
                       of the city. Participate in law enforcement partnerships with federal agencies
                       in an effort to combat drugs, arrest violent fugitives, identify sexual predators,
                       and control illegal firearms.




Prepared by: Captain Michael Butler, Field Operations- Cleveland Division of Police               Page 54
